Exhibit 10.8

$250,000,000

CREDIT AGREEMENT

Dated as of September 30, 2014

among

CONE MIDSTREAM PARTNERS LP,

as the Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER,

as Guarantors,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders and L/C Issuers Party Hereto

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS, INC.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Joint Lead Arrangers and Book Runners



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     20   

1.03 Accounting Terms

     21   

1.04 Rounding

     21   

1.05 References to Agreements and Laws

     21   

1.06 Times of Day

     21   

1.07 Letter of Credit Amounts

     21   

ARTICLE II THE COMMITMENTS AND BORROWINGS

     22   

2.01 The Loans

     22   

2.02 Borrowings, Conversions and Continuations of Loans

     22   

2.03 Letters of Credit

     23   

2.04 Swing Line Loans

     29   

2.05 Prepayments

     31   

2.06 Termination or Reduction of Commitments

     32   

2.07 Repayment of Loans

     32   

2.08 Interest

     32   

2.09 Fees

     32   

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

     33   

2.11 Evidence of Debt

     33   

2.12 Payments Generally

     34   

2.13 Sharing of Payments

     35   

2.14 Cash Collateral

     35   

2.15 Increase in Aggregate Commitment

     36   

2.16 Defaulting Lenders

     37   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     39   

3.01 Taxes

     39   

3.02 Illegality

     42   

3.03 Inability to Determine Rates

     43   

3.04 Increased Cost and Reduced Return; Capital Adequacy

     43   

3.05 Funding Losses

     44   

3.06 Mitigation Obligations; Designation of a Different Lending Office

     44   

3.07 Matters Applicable to all Requests for Compensation

     45   

3.08 Survival

     45   

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

     45   

4.01 Conditions of Closing Date and Initial Credit Extension

     45   

4.02 Conditions to all Credit Extensions

     47   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     47   

5.01 Corporate Existence and Power

     47   

5.02 Corporate and Governmental Authorization; No Contravention; No Default

     47   

5.03 Binding Effect

     47   

5.04 Financial Information

     48   

5.05 Litigation

     48   

5.06 Compliance with ERISA

     48   

5.07 Environmental Matters

     48   

5.08 Taxes

     49   

5.09 Subsidiaries

     49   

 

i



--------------------------------------------------------------------------------

5.10 Regulatory Restrictions on Borrowing; Margin Regulations

     49   

5.11 Full Disclosure

     49   

5.12 Compliance with Laws

     49   

5.13 Reserved

     49   

5.14 Ownership of Property; No Liens; Insurance

     49   

5.15 Solvency

     50   

5.16 Patriot Act

     50   

5.17 Anti-Corruption Laws and Sanctions

     50   

ARTICLE VI AFFIRMATIVE COVENANTS

     50   

6.01 Information

     50   

6.02 Payment of Taxes and Obligations

     52   

6.03 Maintenance of Property; Insurance

     52   

6.04 Conduct of Business and Maintenance of Existence

     53   

6.05 Compliance with Laws

     53   

6.06 Inspection of Property, Books and Records

     53   

6.07 Use of Proceeds

     53   

6.08 Governmental Approvals and Filings

     53   

6.09 Material Contracts

     53   

6.10 Additional Subsidiaries

     53   

ARTICLE VII NEGATIVE COVENANTS

     54   

7.01 Liens

     54   

7.02 Financial Covenants

     56   

7.03 Transactions with Affiliates

     56   

7.04 Restricted Payments

     56   

7.05 Mergers and Fundamental Changes

     57   

7.06 Change in Nature of Business

     57   

7.07 Use of Proceeds

     57   

7.08 Dispositions

     57   

7.09 Debt

     58   

7.10 Investments

     59   

7.11 Changes in Fiscal Year; Organization Documents

     59   

7.12 Subsidiaries

     60   

7.13 Swap Contracts

     60   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     60   

8.01 Events of Default

     60   

8.02 Remedies Upon Event of Default

     62   

8.03 Application of Funds

     62   

ARTICLE IX ADMINISTRATIVE AGENT

     63   

9.01 Appointment and Authorization of Administrative Agent

     63   

9.02 Rights as a Lender

     63   

9.03 Exculpatory Provisions

     63   

9.04 Reliance by Administrative Agent

     64   

9.05 Indemnification of Administrative Agent

     64   

9.06 Delegation of Duties

     65   

9.07 Resignation of Administrative Agent

     65   

9.08 Non-Reliance on Administrative Agent and Other Lenders

     66   

9.09 No Other Duties, Etc

     66   

9.10 Administrative Agent May File Proofs of Claim

     66   

ARTICLE X MISCELLANEOUS

     66   

10.01 Amendments, Etc

     66   

10.02 Notices; Effectiveness; Electronic Communication

     67   

 

ii



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies

     69   

10.04 Attorney Costs, Expenses and Taxes

     69   

10.05 Indemnification; Damage Waiver

     69   

10.06 Payments Set Aside

     70   

10.07 Successors and Assigns

     71   

10.08 Confidentiality

     75   

10.09 Set-off

     75   

10.10 Interest Rate Limitation

     75   

10.11 Counterparts

     76   

10.12 Integration

     76   

10.13 Survival of Representations and Warranties

     76   

10.14 Severability

     76   

10.15 Reserved

     76   

10.16 Replacement of Lenders

     76   

10.17 Governing Law

     77   

10.18 No Advisory or Fiduciary Responsibility

     77   

10.19 Waiver of Right to Trial by Jury

     78   

10.20 USA PATRIOT Act Notice

     78   

10.21 Entire Agreement

     78   

10.22 No General Partner’s Liability for Revolving Facility

     78   

ARTICLE XI GUARANTY

     79   

11.01 The Guaranty

     79   

11.02 Obligations Unconditional

     79   

11.03 Reinstatement

     80   

11.04 Certain Additional Waivers

     80   

11.05 Remedies

     80   

11.06 Rights of Contribution

     80   

11.07 Guarantee of Payment; Continuing Guarantee

     80   

11.08 Termination or Release

     80   

11.09 No General Partner’s Liability for Revolving Facility

     81   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

2.01

  

Commitments and Pro Rata Shares

5.09

  

Subsidiaries

7.03

  

Affiliate Contracts as of the Closing Date

7.10

  

Investments as of the Closing Date

7.12

  

Certain Agreements as of the Closing Date

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

  

A-1

  

Loan Notice

A-2

  

Swing Line Loan Notice

B-1

  

Revolving Note

B-2

  

Swing Line Note

C

  

Compliance Certificate

D

  

Assignment and Assumption

E

  

Guarantor Joinder

F-1

  

U.S. Tax Compliance Certificate (Form 1)

F-2

  

U.S. Tax Compliance Certificate (Form 2)

F-3

  

U.S. Tax Compliance Certificate (Form 3)

F-4

  

U.S. Tax Compliance Certificate (Form 4)

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 30, 2014,
among CONE Midstream Partners LP, a Delaware limited partnership (the
“Borrower”), the Guarantors party hereto, each lender from time to time party
hereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, and the other L/C Issuers named herein.

The Borrower has requested that the Lenders extend certain credit to the
Borrower, and the Administrative Agent, the Swing Line Lender, the L/C Issuer
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” by any Person, means (a) the acquisition by such Person, in a
single transaction or in a series of related transactions, of (i) property or
assets (other than capital expenditures or acquisitions of inventory or supplies
in the ordinary course of business) constituting a business unit or division of
another Person or (ii) the Capital Stock of another Person resulting in such
other Person becoming a Subsidiary, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Debt, securities or otherwise and (b) any Midstream
Acquisition.

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPM in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. For the avoidance of doubt, in
no event shall the Administrative Agent, the L/C Issuer or any Lender be deemed
an Affiliate of the Borrower or any of its Subsidiaries.

“Agent-Related Persons” means each of the Administrative Agent and the L/C
Issuer, together with its respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitment” means the aggregate Commitments of all the Lenders.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Rate” means, (a) until the Borrower has obtained an Investment Grade
Rating from either S&P or Moody’s, the percentages per annum set forth in the
Leverage Based Pricing Grid below, based upon the Consolidated Leverage Ratio of
the Borrower:

LEVERAGE BASED PRICING GRID

 

Pricing Level

  

Consolidated Leverage Ratio

   Commitment
Fee Rate     Eurodollar
Rate     Letters of
Credit     Base
Rate  

1

   Less than 3.00 to 1.00      0.250 %      1.50 %      1.50 %      0.50 % 

2

   Greater than or equal to 3.00 to 1.00 but less than 3.75 to 1.00      0.275
%      1.750 %      1.750 %      0.750 % 

3

   Greater than or equal to 3.75 to 1.00      0.350 %      2.00 %      2.00 %   
  1.00 % 

and (b) on the date and at all times after the Borrower obtains an Investment
Grade Rating from either S&P or Moody’s, the percentages per annum set forth in
the Ratings Based Pricing Grid below, based upon the Public Debt Ratings of the
Borrower:

RATINGS BASED PRICING GRID

 

Pricing Level

  

Public Debt RatingsS&P/Moody’s/Fitch

   Commitment
Fee Rate     Eurodollar
Rate     Letters of
Credit     Base
Rate  

1

   BBB+/Baa1/BBB+ or higher      0.150 %      1.125 %      1.125 %      0.125 % 

2

   BBB/Baa2/BBB      0.200 %      1.25 %      1.25 %      0.25 % 

3

   BBB-/Baa3/BBB-      0.225 %      1.50 %      1.50 %      0.50 % 

4

   BB+/Ba1/BB+      0.300 %      1.75 %      1.75 %      0.75 % 

5

   BB/Ba2/BB or lower or unrated by S&P and Moody’s      0.350 %      2.00 %   
  2.00 %      1.00 % 

The Applicable Rate in effect from the Closing Date until the date the first
Compliance Certificate is delivered pursuant to Section 6.01(c) shall be
determined based upon Pricing Level 1 of the Leverage Based Pricing Grid
(subject to the proviso below if such Compliance Certificate is not delivered
when due). Thereafter, the Applicable Rate shall be determined based upon the
Compliance Certificate to be delivered pursuant to Section 6.01(c), until the
date that the Borrower shall have obtained an Investment Grade Rating from
either S&P or Moody’s, on which date the Applicable Rate shall be determined as
set forth above. Any increase or decrease in the Applicable Rate resulting from
a change in the Consolidated Leverage Ratio shall become effective as of the
first Business Day immediately following the date that the Compliance
Certificate is required to be delivered pursuant to Section 6.01(c); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then the Applicable Rate shall be determined based
upon Pricing Level 3 of the Leverage Based Pricing Grid and shall continue to
apply until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 6.01(c), whereupon the
Applicable Rate shall be adjusted based upon the calculation of the Consolidated
Leverage Ratio contained in such Compliance Certificate. Each change in the
Applicable Rate resulting from a publicly announced change in the Public Debt
Ratings shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” has the meaning specified in Section 10.07(h).

“Arranger” means each of J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC, Citigroup Global Markets, Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in their capacity as joint lead arrangers and book runners.

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Audited Financial Statements” means the audited financial statements of the
Borrower’s predecessor and its Subsidiaries for the fiscal years ended
December 31, 2012 and December 31, 2013, as presented in the Registration
Statement.

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus  1⁄2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate” and (c) the Adjusted Eurodollar Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.0%; provided that, for the
avoidance of doubt, for purposes of calculating the Adjusted Eurodollar Rate
pursuant to clause (c) above, the Adjusted Eurodollar Rate for any day shall be
based on the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on such day but shall otherwise be
calculated in accordance with the definition of Eurodollar Rate, subject to the
interest rate floor therein. The “prime rate” is a rate set by the
Administrative Agent based upon various factors, including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the Base Rate due to a change
in such rate announced by the Administrative Agent, in the Federal Funds
Effective Rate or in the one-month Adjusted Eurodollar Rate shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowing” means Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City or the state where the Administrative Agent’s Office is
located and, if such day relates to any Eurodollar Rate Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

3



--------------------------------------------------------------------------------

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP (subject to
Section 1.03(b)), be classified and accounted for as a capital lease on a
consolidated balance sheet of the Borrower and its Subsidiaries.

“Capital Stock” means shares of capital stock in a corporation, partnership
interests in a partnership, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Capital Stock, to
the extent such holder has not so converted such debt security).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer.

“Cash Collateral”, in such context, shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within twelve (12) months from the date of acquisition thereof,
(b) commercial paper maturing no more than one hundred eighty (180) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (c) certificates of deposit maturing no more than
one hundred eighty (180) days from the date of creation thereof issued by
commercial banks incorporated under the Laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (d) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder and (e) money market
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are limited to investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the failure of (i) the Borrower to own and control
100% of the Capital Stock of Opco, (ii) the General Partner to be the general
partner of the Borrower pursuant to the terms of the Partnership Agreement or
(iii) either CONSOL or Noble to each own and control, directly or indirectly, at
least 35% of the Capital Stock of the General Partner.

“Closing Date” means September 30, 2014, which is the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

 

4



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.

“Commitment” means, (a) with respect to each Lender listed on Schedule 2.01, the
amount set forth opposite such Lender’s name on such Schedule, (b) with respect
to any financial institution which becomes a Lender pursuant to Section 2.15,
the amount of the Commitment extended by it as of the applicable Increase
Effective Date and (c) with respect to any assignee which becomes a Lender
pursuant to Section 10.07(b), the amount of the transferor Lender’s Commitment
assigned to it pursuant to Section 10.07(b), in each case as such amount may be
adjusted from time to time pursuant to this Agreement; provided that, if the
context so requires, the term “Commitment” means the obligation of a Lender to
extend credit up to such amount to the Borrower hereunder.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“CONE” means CONE Gathering LLC, a Delaware limited liability company

“CONSOL” means CONSOL Energy Inc., a Delaware corporation.

“Consolidated Funded Debt” means, as of any date of determination, the
outstanding Debt of the Borrower and its Subsidiaries on a consolidated basis,
excluding Debt described in clauses (c) and (g) (to the extent of Guarantees not
for borrowed money) of the definition thereof and to the extent of undrawn
letters of credit, clause (b) of the definition thereof.

“Consolidated EBITDA” means, for any period, subject to Section 1.03(c), an
amount equal to (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period, the
aggregate amount of (i) Consolidated Interest Charges, (ii) Taxes based on or
measured by income, (iii) depreciation and amortization expense, (iv) goodwill
or other impairment charges and other non-cash charges, (v) non-recurring
expenses, (vi) non-cash losses resulting from mark to market accounting of Swap
Agreements, (vii) reasonable and customary out-of-pocket cash fees and expenses
incurred in connection with the proposed or consummated incurrence or repayment
of any Debt permitted by Section 7.09, the proposed or consummated making of any
Disposition permitted by Section 7.08, the proposed or consummated making of any
Investment (including any Acquisition) permitted by Section 7.10 or the proposed
or consummated issuance of Capital Stock in a public offering, in an aggregate
annual amount for all such transactions not to exceed $5,000,000 and
(viii) one-time transaction expenses related to execution and delivery of this
Agreement and the Transactions in an aggregate amount not to exceed $30,000,000
minus (c) to the extent included in calculating such Consolidated Net Income for
such period, the aggregate amount of (i) all non-cash items and
(ii) extraordinary or non-recurring gains. Notwithstanding the foregoing, for
purposes of calculating compliance for the first three periods for which the
financial covenants are tested, Consolidated EBITDA will be annualized by
multiplying Consolidated EBITDA (x) for the fiscal quarter ending December 31,
2014, times four, (y) for the two fiscal quarters ending March 31, 2015, times
two and (z) for the three fiscal quarters ending June 30, 2015, times
four-thirds. For the purposes of calculating Consolidated EBITDA, Consolidated
Net Income and the expenses and other items described above shall be adjusted
with respect to the portion of Consolidated Net Income and the portion of such
expenses and other items which are attributable to any non-wholly owned
Subsidiaries of the Borrower, to reflect only the Borrower’s pro rata ownership
interest in such Subsidiaries. The calculation of Consolidated EBITDA may be
subject from time to time to the pro forma adjustments described in
Section 1.03(c).

“Consolidated Interest Charges” means, for any period determined on a
consolidated basis for the Borrower and its Subsidiaries, all cash interest
expense (including, without limitation, interest expense attributable to Capital
Leases and all net payment obligations pursuant to interest rate Swap Contracts)
for such period, in accordance with GAAP. Notwithstanding the foregoing, for
purposes of calculating compliance for the first three periods for which the
financial covenants are tested, Consolidated Interest Charges will be annualized
by multiplying Consolidated Interest Charges (x) for the fiscal quarter ending
December 31, 2014, times four, (y) for the two fiscal quarters ending March 31,
2015, times two and (z) for the three fiscal quarters ending June 30, 2015,
times four-thirds.

 

5



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Charges for the period of four consecutive fiscal quarters ending on such day.

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Funded Debt on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Net Income shall not include
(a) extraordinary gains or extraordinary losses, (b) net gains and losses in
respect of dispositions of assets other than in the ordinary course of business,
(c) gains or losses attributable to write-ups or write-downs of assets,
including hedging and derivative activities in the ordinary course of business
and (d) the cumulative effect of a change in accounting principles, all as
reported in the Borrower’s consolidated statement(s) of operations for the
relevant period(s) prepared in accordance with GAAP.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Subsidiaries minus
the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on the consolidated balance sheet of the
Borrower and its Subsidiaries for the most recently completed fiscal quarter, in
accordance with GAAP.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the amount available to be drawn under all letters of credit (including
standby and commercial) (other than letter of credit obligations relating to
indebtedness included in Debt pursuant to another clause of this definition)
and, without duplication, the unreimbursed amount of all drafts drawn
thereunder;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than current liabilities and trade payables incurred
in the ordinary course of business in connection with the purchase of goods and
services which are not greater than ninety (90) days past the due date therefor
or which are being contested in good faith by appropriate action and for which
adequate reserves have been established in accordance with GAAP);

(d) debt (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including debt arising under
conditional sales or other title retention agreements), whether or not such debt
shall have been assumed by such Person or is limited in recourse;

(e) Capital Leases;

(f) to the extent required to be included on the Borrower’s consolidated balance
sheet as debt or liabilities in accordance with GAAP, Synthetic Lease
Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary

 

6



--------------------------------------------------------------------------------

of the Borrower is a general partner or a joint venturer (provided, however, for
the avoidance of doubt, as used in this sentence “joint venturer” shall not
include a limited partner in a limited partnership), unless such Debt is
expressly made non-recourse to the Borrower or Subsidiary, as applicable.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, at any time, an interest rate equal to the interest rate
applicable to the outstanding Obligations (inclusive of the Applicable Margin
with respect thereto) plus two percent (2.00%).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days following the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in L/C Obligations or Swing Line Loans) within two
Business Days following the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
in writing or has made a public statement to the effect, that it does not intend
to comply with its funding obligations hereunder, (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent or the Borrower, to confirm in writing
to the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.16(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swing Line Lender and each Lender.

“Designated Rating Agency” means S&P, Moody’s and/or Fitch.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by a
Loan Party (including the Capital Stock of any Subsidiary), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic” means organized under the Laws of any state of the United States.

 

7



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning specified in Section 10.07(h).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(i)
of ERISA.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Loan, the
London interbank offered rate as administered by Intercontinental Exchange
Benchmark Administration Ltd. (or any other Person that takes over the
administration of such rate for dollars) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and provided, further, if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to dollars then the Eurodollar Rate shall be the Interpolated Rate
(provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate of interest
based on the Adjusted Eurodollar Rate (excluding a Base Rate Loan bearing
interest by reference to the Adjusted Eurodollar Rate by virtue of clause (c) of
the definition of Base Rate).

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
Lender hereunder (other than pursuant to an assignment request by the Borrower
under Section 10.16) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01(b), amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

8



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
the Administrative Agent and the Borrower.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” has the meaning specified in Section 10.07(h).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means CONE Midstream GP LLC, a Delaware limited liability
company, or any successor entity thereto for which CONSOL and Noble each own and
control (directly or indirectly) at least 35% of its Voting Stock.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the

 

9



--------------------------------------------------------------------------------

obligee in respect of such Debt or other obligation of the payment or
performance of such Debt or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Debt or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt or other obligation of any other
Person, whether or not such Debt or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Opco, each other entity appearing as a
Guarantor on the signature pages hereto and any direct or indirect Material
Subsidiary of the Borrower that becomes a Guarantor hereunder pursuant to
Section 6.10.

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning set forth in Section 2.15(b).

“Indemnified Liabilities” has the meaning set forth in Section 10.05(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05(a).

“Information” has the meaning set forth in Section 10.08.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each January, April, July and October and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, or such other periods as agreed to by all of the relevant
Lenders, as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period applicable to any Eurodollar Rate Loan which would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day;

(b) any Interest Period applicable to any Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to the provisions of clause (a) above, end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

 

10



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBOR Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period for which the LIBOR Screen Rate is available for Dollars)
that is shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate
for the shortest period (for which that Screen Rate is available for dollars)
that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Capital Stock of another Person, (b) an Acquisition or (c) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Debt of such other Person.

“Investment Grade Rating” means (a) a BBB- rating or higher from S&P, (b) a Baa3
rating or higher from Moody’s or (c) a BBB- rating or higher from Fitch.

“IPO” means an initial registered public offering of common units representing
limited partner interests in the Borrower to the public pursuant to the
Registration Statement which results in the common units representing limited
partner interests in the Borrower being traded on a national securities
exchange.

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning set forth in Section 2.03(g).

“JPM” means JPMorgan Chase Bank, N.A., and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit from the L/C Issuer resulting from
a drawing under any Letter of Credit which has not been reimbursed by the
Borrower on the date when made or refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of JPM, Wells Fargo Bank, National Association,
Citibank, N.A. and Bank of America, N.A. in its capacity as an issuer of Letters
of Credit hereunder, and any successor issuer of Letters of Credit hereunder.
References herein and in the other Loan Documents to “L/C Issuer” shall be
deemed to refer to the L/C Issuer in respect of the applicable Letter of Credit
or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts (including all L/C Borrowings). For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

11



--------------------------------------------------------------------------------

“Lenders” means those Lenders with a Commitment, or if the Commitments have been
terminated pursuant to Section 8.02, Lenders holding the outstanding Loans, if
any, and as the context requires, the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued on or after the
Closing Date hereunder.

“Letter of Credit Application” means an application, an application and
agreement, or other similar document in the nature of an application required by
the L/C Issuer, for the issuance or amendment of a Letter of Credit, in the form
from time to time in use by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means an amount equal to $100,000,000, as such
amount may be reduced pursuant to Section 2.06; provided that no L/C Issuer
shall be obligated to issue Letters of Credit in an aggregate face amount in
excess of $25,000,000 outstanding at any time. The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Commitment.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Loan (including a Swing Line Loan).

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A-1.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Master Agreement” has the meaning set forth in the definition of Swap Contract.

“Material Adverse Effect” means (a) a material adverse change in the operations,
business or financial condition of the Borrower and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of the Loan Documents, taken as a whole.

“Material Contracts” means (a) the Gathering Agreement dated as of September 30,
2014, by and between CNX Gas Company LLC and the Borrower, (b) the Gathering
Agreement dated as of September 30, 2014, by and between Noble and the Borrower
and (c) any other documents, agreements or instruments entered into between CONE
or its Affiliates (which for the avoidance of doubt, shall include in this case
CONSOL, Noble and their respective Affiliates) and any Loan Party, and which, if
breached, terminated or cancelled, could reasonably be expected to have a
Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

“Material Debt” means Debt (other than the Loans) of the Borrower and one or
more Subsidiaries, arising in one or more related or unrelated transactions, in
an aggregate principal or face amount exceeding $25,000,000.

“Material Disposition” means the Disposition by any Person, in a single
transaction or in a series of related transactions, of either (a) property or
assets constituting a business unit or division of such Person to another Person
or (b) a majority or greater of the securities having ordinary voting power for
the election of directors, managing general partners or the equivalent of a
Subsidiary of such Person to another Person, in each case whether or not
involving a merger or consolidation with such other Person.

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $25,000,000.

“Material Subsidiary” means any Domestic Subsidiary of Borrower for which
(a) its assets and the assets of its consolidated Subsidiaries comprise more
than 5% of the assets of the Borrower and its Subsidiaries on a consolidated
basis, or (b) its revenue and the revenue of its consolidated Subsidiaries
comprise more than 5% of the revenue of the Borrower and its Subsidiaries on a
consolidated basis, in each case determined on a consolidated basis in
accordance with GAAP as of the end of the most recent fiscal year.

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.

“Midstream Acquisition” means the acquisition by any Loan Party or one or more
of its Subsidiaries, in a single transaction or in a series of related
transactions, of property or assets from another Person (other than the Borrower
or any of its Subsidiaries) so long as the property or assets being acquired is
engaged or used (or intended to be used), as applicable, primarily in an
activity that would generate qualifying income within the meaning of
Section 7704(d) of the Code.

“Minimum Collateral Amount” means, at any time, an amount equal to 102% of the
Fronting Exposure applicable to any Defaulting Lender with respect to Letters of
Credit issued and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 3(37) or Section 4001(a)(3) of ERISA to which any member
of the ERISA Group is then making or accruing an obligation to make
contributions, or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such five year period.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Noble” means Noble Energy, Inc., a Delaware corporation.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of each Lender or all
directly affected Lenders in accordance with the terms of Section 10.01 and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Note or a Swing Line Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now

 

13



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any the Borrower or any Affiliate of the Borrower
of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“Opco” means CONE Midstream Operating LLC, a Delaware limited liability company.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient (or an agent
or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.16).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (b) with respect
to Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of September 30, 2014 by and
between the General Partner and CONE, as modified from time to time in a manner
not prohibited by this Agreement.

“Patriot Act” has the meaning set specified in Section 10.20.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

14



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any member of the ERISA Group and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.

“Permitted Acquisition” means an Acquisition other than an Acquisition of a less
than wholly-owned Subsidiary for which the minority or non-controlling interest
in such Subsidiary is not owned by CONE or its Affiliates (which for the
avoidance of doubt, shall include in this case CONSOL, Noble and their
respective Affiliates).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Platform” has the meaning set forth in Section 6.01.

“Pro Forma Financial Statements” means the pro forma unaudited consolidated
financial statements of the Borrower and its Subsidiaries, as presented in the
Registration Statement.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitment at such
time; provided that, if the commitment of each Lender to make Loans has been
terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. When a Defaulting Lender shall exist, “Pro Rata
Share” shall be calculated without including any Defaulting Lender’s Commitment.
The initial Pro Rata Shares of each Lender are set forth opposite the name of
such Lender on Schedule 2.01 or, if such Lender becomes a Lender pursuant to
Section 2.15, then in the applicable amendment to this Agreement giving effect
to the applicable Increase Effective Date, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings established by S&P, Moody’s,
and/or Fitch. If at any time there is a Public Debt Rating issued by each
Designated Rating Agency and such Public Debt Ratings differ, and (a) two Public
Debt Ratings are equal to one another, then the pricing shall be based on such
Public Debt Ratings that are equal or (b) no Public Debt Ratings are equal, the
intermediate Public Debt Rating will apply. In the event that the Borrower shall
maintain Public Debt Ratings from only two of S&P, Moody’s, or Fitch, and there
is a split in such Public Debt Ratings, (i) in the event of a single level
split, the higher Public Debt Rating (i.e. the lower pricing) will apply and
(ii) in the event of a multiple level split, the pricing will be based on the
rating one level lower than the higher of the two. If only one Public Debt
Rating is available, it must be from S&P or Moody’s and such Public Debt Rating
shall apply. In the event that the Borrower does not have a Public Debt Rating
from at least one of S&P or Moody’s, then the Applicable Rate shall be
calculated at Pricing Level 5.

“Qualified Acquisition” means an Acquisition or an Investment in any Subsidiary
pursuant to Section 7.10 by the Borrower or any Subsidiary, the aggregate
purchase price for which, when combined with the aggregate purchase price for
all other Acquisitions or such Investments by the Borrower or any Subsidiary
over the trailing twelve (12) month period, is greater than or equal to
$25,000,000.

 

15



--------------------------------------------------------------------------------

“Qualified Acquisition Period” means the period beginning on the date the
Borrower or any Subsidiary consummates a Qualified Acquisition and ending on the
last day of the second full fiscal quarter following the fiscal quarter in which
such Qualified Acquisition occurred.

“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $20,000,000.

“Qualified Project EBITDA Adjustments” shall mean, with respect to each
Qualified Project:

(a) prior to the Commercial Operation Date of a Qualified Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Qualified Project) of
an amount (determined by the Borrower in good faith in a commercially reasonable
manner and certified by the chief financial officer of the General Partner, on
behalf of the Borrower) to be approved by the Administrative Agent as the
projected Consolidated EBITDA of the Borrower and its Subsidiaries attributable
to such Qualified Project for the first twelve (12) month period following the
scheduled Commercial Operation Date of such Qualified Project (such amount to be
determined based on customer commitments and related contracts in connection
with such Qualified Project, the creditworthiness of the other parties to such
contracts, and projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date and other reasonable factors
deemed appropriate by the Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Qualified
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Qualified Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Qualified Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of the Borrower and its Subsidiaries
attributable to such Qualified Project for each full fiscal quarter after the
Commercial Operation Date, plus the amount approved by Administrative Agent
pursuant to paragraph (a) above as the projected Consolidated EBITDA of Borrower
and its Subsidiaries attributable to such Qualified Project for the fiscal
quarters constituting the balance of the full four fiscal quarter period
following such Commercial Operation Date; provided, in the event the actual
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Qualified Project for any full fiscal quarter after the Commercial Operation
Date shall materially differ from the projected Consolidated EBITDA approved by
Administrative Agent pursuant to paragraph (a) above for such fiscal quarter,
the projected Consolidated EBITDA of Borrower and its Subsidiaries attributable
to such Qualified Project for any remaining fiscal quarters included in the
foregoing calculation shall be redetermined in the same manner as set forth in
paragraph (a) above, such amount to be approved by the Administrative Agent,
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the Borrower and its Subsidiaries for such fiscal quarters.

Notwithstanding the foregoing:

(A) no such additions shall be allowed with respect to any Qualified Project
unless:

(1) not later than 30 days (or such shorter time as the Administrative Agent may
agree in its sole discretion) prior to the delivery of any certificate required
by the terms and provisions of Section 6.01(c) to the extent Qualified Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 7.02, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Qualified Project; and

 

16



--------------------------------------------------------------------------------

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(B) the aggregate amount of all Qualified Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Qualified Project EBITDA
Adjustments).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the L/C
Issuer, as applicable.

“Register” has the meaning set forth in Section 10.07(c).

“Registration Statement” means the Borrower’s Form S-1 Registration Statement
No. 333-198352 filed August 25, 2014 with the SEC with respect to the IPO, as
amended from time to time.

“Reimbursement Date” has the meaning set forth in Section 2.03(c)(i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the Aggregate Commitment or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate greater than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, executive vice president, senior vice president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of the General Partner, on behalf of the Borrower, shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to Capital Stock of a Loan Party or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to a Loan Party’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or assets for any of the foregoing.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Loans made by such Lender, substantially in the form of
Exhibit B-1.

 

17



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Stated Maturity Date” means September 30, 2019.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions,

 

18



--------------------------------------------------------------------------------

floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, futures
contracts traded on or subject to the rules of a designated contract market, or
any other similar transactions or any combination of any of the foregoing
(including any options to enter into any of the foregoing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, any North American
Energy Standard Board Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon the
average of at least two mid-market or other readily available commercially
reasonable quotations provided by any leading dealer in such Swap Contracts (one
of which may be a Lender or an Affiliate of a Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means JPM in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans,
which, if in writing, shall be substantially in the form of Exhibit A-2.

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitment. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitment.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swing Line Loans) and all L/C Obligations.

“Transactions” means, collectively, the execution, delivery and performance of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof, the issuance of Letters of Credit hereunder, the
consummation of the IPO and the payment of fees and expenses in connection with
the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

19



--------------------------------------------------------------------------------

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(f).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) The word “will” shall be construed to have the same meaning and effect as
the word “shall.”

(vi) Unless the context requires otherwise, any reference herein to any Person
shall be construed to include such Person’s successors and assigns.

(vii) The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

20



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on December 31,
2013 in a manner consistent with the treatment of such leases under generally
accepted accounting principles in the United States as in effect on December 31,
2013, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter.

(c) Calculations. Notwithstanding anything in this Agreement to the contrary:

(i) For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, with respect to all Acquisitions, Investments in
Subsidiaries permitted pursuant to Section 7.10 and Material Dispositions
subsequent to the Closing Date, Consolidated EBITDA, Consolidated Interest
Charges and Consolidated Funded Debt with respect to such newly acquired or
Disposed assets shall be calculated on a pro forma basis as if such Acquisition,
Investment or Material Disposition had occurred at the beginning of the
applicable twelve month period of determination.

(ii) For purposes of calculating compliance with the financial covenants set
forth in Section 7.02, Consolidated EBITDA may include, at Borrower’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

 

21



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to the Borrower from time to time, in
Dollars, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitment, and
(ii) the aggregate Outstanding Amount of the Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
delivery to the Administrative Agent of an irrevocable written Loan Notice,
appropriately completed and signed by or on behalf of the Borrower, which may be
delivered via facsimile. Each such notice must be received by the Administrative
Agent not later than 12:00 noon (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion or continuation of Loans shall be in a principal amount of $2,000,000
or a whole multiple of $500,000 in excess thereof. Each Loan Notice shall
specify (iii) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(iv) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (v) the principal amount of Loans
to be borrowed, converted or continued, (vi) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (vii) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify, each Lender of the amount of its Pro Rata Share of the applicable
Borrowing, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each applicable Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding Section. Each Lender shall make the amount of the applicable Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of JPM with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect a Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the Borrower as provided above.

 

22



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Adjusted
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
JPM’s prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b) below; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or any of its
Subsidiaries; provided that the L/C Issuer shall not be obligated to make any
L/C Credit Extension that would result in the Outstanding Amount of the L/C
Obligations with respect to Letters of Credit issued by it to exceed the Letter
of Credit Sublimit; and provided further that the L/C Issuer shall not be
obligated to make any L/C Credit Extension with respect to any Letter of Credit,
and no Lender shall be obligated to participate in any Letter of Credit if as of
the date of such L/C Credit Extension (x) the Total Outstandings would exceed
the Aggregate Commitment and (y) the aggregate Outstanding Amount of the Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, would exceed such Lender’s Commitment. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
and, in the case of clauses (B) and (C) below shall not issue any Letter of
Credit, if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of Letters of Credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

23



--------------------------------------------------------------------------------

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; or

(E) such Letter of Credit is (1) in an initial amount less than $100,000, (2) is
to be denominated in a currency other than Dollars, or (3) is to be issued for a
purpose other than to support surety bonds (including appeal bonds), worker’s
compensation requirements and other general corporate purposes.

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under any of Sections 2.03(a)(ii)(B), (C) or (E)(2) or (3).

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by or on behalf of the Borrower. Such Letter
of Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 12:00 noon at least two Business Days (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the Borrower will provide the Administrative
Agent with a copy thereof upon the Administrative Agent’s request therefor.
Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not be
satisfied, then, upon receipt by the L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the

 

24



--------------------------------------------------------------------------------

applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment or a report
containing information with respect thereto including the face amount of such
Letter of Credit, the date of issuance or amendment and such other information
as may be required by the Administrative Agent. The Administrative Agent shall
give the Lenders notice of the issuance of any Letter of Credit and any
amendment thereto.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. The Borrower shall reimburse the L/C
Issuer through the Administrative Agent by paying an amount equal to the amount
of any drawing under a Letter of Credit not later than (A) if the Borrower shall
have received notice of such drawing prior to 10:00 a.m. on any Business Day,
then 2:00 p.m. on such Business Day or (B) otherwise, 11:00 a.m. on the Business
Day immediately following the day that the Borrower receives such notice (each
such date for reimbursement, a “Reimbursement Date”). If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender of the Reimbursement Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Borrowing of Base Rate Loans to be disbursed on the
Reimbursement Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitment and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

25



--------------------------------------------------------------------------------

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default; (C) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other agreement or instrument relating
thereto; (D) the existence of any claim, counterclaim, set-off, defense or other
right that such Lender may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction; (E) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(F) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or (G) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

26



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is paid by such Lender, at a
rate per annum equal to the Federal Funds Effective Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

27



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person, nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, any Lender, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible to
the Borrower for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which damages have been determined by a final
non-appealable judgment of a court of competent jurisdiction to have been caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) (the “ISP”) shall apply to each standby Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit). Such
Letter of Credit fees shall be computed on a quarterly basis in arrears. Such
Letter of Credit fees shall be due and payable quarterly in arrears on the first
Business Day of each January, April, July and October, commencing with the first
such date to occur after

 

28



--------------------------------------------------------------------------------

the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account (A) a
fronting fee with respect to each Letter of Credit equal to 0.125% per annum
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit); provided that in no event shall such fee be less than $500 during any
quarter, and (B) customary fees for the issuance, presentation, amendment and
other processing of Letters of Credit, and other standard costs and charges of
the L/C Issuer relating to Letters of Credit as from time to time in effect. The
fees pursuant to clause (A) shall be computed on a quarterly basis in arrears
and shall be due and payable quarterly in arrears on the first Business Day of
each January, April, July and October, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. The fees pursuant to clause (B) are
due and payable on demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitment, and (ii) the aggregate Outstanding Amount of the Loans of
any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan will be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by or on behalf of
the Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

29



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for a Loan for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitment
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.04(c) is subject to the conditions set
forth in Section 4.02. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Effective Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

30



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 noon (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify (x) the date and amount of such prepayment and (y) the Type(s) of
Loans to be prepaid. The Administrative Agent will promptly notify each Lender,
as the case may be, of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that, a notice of prepayment of all outstanding Loans may state that
such notice is conditioned upon the effectiveness of other credit facilities or
any incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked, subject to Section 3.05,
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any prepayment of
Eurodollar Rate Loans shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans in accordance with the Lenders’
Pro Rata Shares.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitment then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans, the Total Outstandings exceed the Aggregate
Commitment then in effect.

 

31



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitment, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitment, and (iv) if, after giving effect to any reduction of the
Aggregate Commitment, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitment, such Letter of Credit Sublimit
or such Swing Line Sublimit shall be automatically reduced by the amount of such
excess; provided further that, a notice of termination of the Aggregate
Commitment may state that such notice is conditioned upon the effectiveness of
other credit facilities or any incurrence or issuance of debt or equity or the
occurrence of any other transaction, in which case such notice may be revoked,
subject to Section 3.05, by the Borrower (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
The Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitment. Any reduction of the
Aggregate Commitment shall be applied to the Commitment of each Lender according
to its Pro Rata Share. All commitment fees accrued until the effective date of
any termination of the Aggregate Commitment shall be paid on the effective date
of such termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Swing Line Loan is made and (ii) the
Maturity Date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other
than Swing Line Loans) shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate.

(b) While any Event of Default exists, the Borrower shall (i) automatically, in
the case of an Event of Default under any of Sections 8.01(a), (f) or (g) or
(ii) upon the request of the Required Lenders, in the case of any other Event of
Default, pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum equal to the Default Rate, in
each case to the fullest extent permitted by applicable Laws. Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a commitment fee
equal to the Applicable Rate times the actual daily amount by which the
Aggregate Commitment exceeds the sum of (y) the Outstanding Amount of Loans and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.16. For the

 

32



--------------------------------------------------------------------------------

avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitment for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Section 4.02 is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each January, April, July and
October, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (and, if applicable, thereafter on demand). The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately (but not invoiced
separately) for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. The Borrower shall pay to the Administrative Agent and/or the
Lenders, as applicable, such other fees as may be set forth herein (including
those set forth in Section 2.03(h) and 2.03(i)) or as shall have been separately
agreed upon in writing (including pursuant to the Fee Letter) in the amounts and
at the times so specified. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Required
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders (or
former Lenders), promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Section 2.08(b) or under Article VIII. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitment and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender, the L/C Issuer and the Swing Line
Lender shall be evidenced by one or more accounts or records maintained by such
Lender, the L/C Issuer or the Swing Line Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Swing Line Lender, the L/C Issuer and each Lender
shall be prima facie evidence of the amount of the Credit Extensions made by the
Lenders, the L/C Issuer and the Swing Line Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note which shall evidence such
Lender’s Loans in addition to such accounts or records. Upon the request of the
Swing Line Lender to the Borrower, the Borrower shall execute and deliver to the
Swing Line Lender a Swing Line Note, which shall evidence the applicable Swing
Line Loans to the Borrower in addition to such accounts or records. Each Lender
and the Swing Line Lender may attach schedules to its Revolving Note or its
Swing Line Note, as applicable, and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

33



--------------------------------------------------------------------------------

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) (i) Unless the Borrower has notified the Administrative Agent, prior to the
date any payment is required to be made by it to the Administrative Agent or the
L/C Issuer hereunder, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders or the L/C Issuer, as the case may be,
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or the L/C Issuer in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender or the L/C Issuer to the date such amount is
repaid to the Administrative Agent in immediately available funds at the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(ii) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Loans accruing interest at the Base Rate, prior to 1:00
p.m. on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base

 

34



--------------------------------------------------------------------------------

Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, purchase its participation or make its payment
under Section 9.05.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (i) notify the Administrative
Agent of such fact, and (ii) purchase from the other Lenders such participations
in the Loans made by them, and/or such subparticipations in the participations
in L/C Obligations and Swing Line Loans held by them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
in respect of such Loans or such participations, as the case may be, pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other applicable Lender shall repay to the
purchasing Lender the purchase price paid therefor, without interest thereon.
The Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders following any such purchases or repayments. Each Lender
that purchases a participation pursuant to this Section shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the L/C Issuer and/or the Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders (including the Swing
Line Lender), a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the applicable L/C Obligations and Swing Line Loans, to be applied
pursuant to Section 2.14(b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the L/C Issuer and the Swing Line Lender as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, deliver to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

35



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.14 or Section 2.16 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the L/C Issuer and/or the
Swing Line Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.14 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the good faith determination by the
Administrative Agent, the L/C Issuer and the Swing Line Lender that there exists
excess Cash Collateral; provided that, subject to Section 2.16, the Person
providing Cash Collateral, the L/C Issuer and the Swing Line Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

2.15 Increase in Aggregate Commitment.

(a) Upon notice to the Administrative Agent (which shall promptly notify the
Lenders identified by the Borrower), the Borrower may from time to time during
the term of this Agreement request an increase in the Aggregate Commitment to an
amount not exceeding $500,000,000 (after giving effect to any such increase) at
any time; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (ii) immediately before and after giving effect to such increase in the
Aggregate Commitment, no Default or Event of Default shall have occurred and be
continuing and (iii) after giving to such increase in the Aggregate Commitment
(including any Borrowings to be made on the Increase Effective Date), the
Borrower shall be in compliance on a pro forma basis with the financial
covenants set forth in Section 7.02. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each applicable Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Lenders). Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees, in its sole discretion, to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment. The Administrative Agent shall notify the Borrower of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase, the Borrower may also invite additional Eligible Assignees
(including prior to, and in lieu of, inviting Lenders) to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(b) If the Aggregate Commitment is increased in accordance with this Section,
the Administrative Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the Borrower shall have provided to the
Administrative Agent the following, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) copies of corporate resolutions certified by the Secretary or Assistant
Secretary of the General Partner, or such other evidence as may be satisfactory
to the Administrative Agent, demonstrating that Borrower’s incurrence of
indebtedness hereunder in the amount of the Aggregate Commitment as increased
pursuant to this Section 2.15 and with a maturity date of the Stated Maturity
Date, has been duly authorized by all necessary corporate action, together with,
upon request of the Administrative Agent, an opinion of counsel to the Borrower
(which, as to certain matters as agreed by the Administrative Agent, may be
internal counsel) to such effect and as to such other customary matters
regarding the transactions contemplated by this Section 2.15 as the
Administrative Agent may reasonably request, and

(ii) a certificate dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the General Partner, on
behalf of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the Increase Effective Date, (or, if such representation speaks as of an
earlier date, as of such earlier date), (B) no Default or Event of Default
exists and (C) the Borrower is in compliance, on a pro forma basis, with the
financial covenants set forth in Section 7.02 hereof.

 

36



--------------------------------------------------------------------------------

(c) The Borrower shall prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Loans ratable with any revised Pro Rata
Shares arising from any nonratable increase in the Aggregate Commitment under
this Section.

(d) This Section shall supersede any provisions in Sections 2.12 or 10.01 to the
contrary.

2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the Fronting Exposure of the L/C Issuer and the
Swing Line Lender with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan or funded participation in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (A) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the L/C Issuer’s
and the Swing Line Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swing Line Loans
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any

 

37



--------------------------------------------------------------------------------

Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swing Line Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit or Swing Line Loans
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and funded participations in Letters of Credit or Swing Line Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swing Line
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
except as set forth in clause (C) below).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 2.03(h) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09 or Letter of Credit fee
that would otherwise have been paid to any Defaulting Lender if it were not a
Defaulting Lender, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
that the Defaulting Lender’s Fronting Exposure has been reallocated to the L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares of the Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Outstanding Amount of the
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of

 

38



--------------------------------------------------------------------------------

all Swing Line Loans to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of the Borrower or a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, within one Business Day following the Borrower’s receipt
of notice from the Administrative Agent, (x) as to Swing Line Loans, repay Swing
Line Loans in an amount equal to the Fronting Exposure applicable to the
Defaulting Lender or, if such Swing Line Loans cannot be repaid, Cash
Collateralize the Borrower’s obligations corresponding to the Fronting Exposure
applicable to the Defaulting Lender in accordance with the procedures set forth
in Section 2.14 and (y) as to Letters of Credit, Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to the Defaulting Lender in accordance
with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held by the Lenders in accordance with their Pro Rata Shares of
their respective Commitments (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, the Swing Line Lender shall not be required to fund any Swing
Line Loans and L/C Issuer shall not be required to issue, extend, renew or
increase any Letter of Credit, unless the Swing Line Lender or the L/C Issuer,
as applicable, is satisfied that the related Fronting Exposure and the then
outstanding Fronting Exposure applicable to the Defaulting Lender (x) will be
100% covered by the Commitments of the Non-Defaulting Lenders and/or (y) Cash
Collateral will be provided by the Borrower in accordance with Section 2.14, and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.16(a)(iv) (and such Defaulting Lender shall not
participate therein).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) L/C Issuer. For purposes of this Section 3.01, the term “Lender” includes
the L/C Issuer and the term “Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if

 

39



--------------------------------------------------------------------------------

such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.01(b)), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding for Indemnified Tax been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within ten (10) days after receipt by the Borrower of demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, accompanied by
the calculations by which such determination was made by such Lender, shall be
conclusive absent manifest error.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.

(i) Any Lender (which solely for purposes of this Section 3.01(f) shall include
the Administrative Agent) that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 3.01(f)(ii),
(B) and (D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, properly completed and executed originals of IRS Form W-8BEN
(or applicable successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

40



--------------------------------------------------------------------------------

(2) properly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, nor a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) properly completed and executed originals of IRS Form
W-8BEN (or applicable successor form);

(4) properly completed and executed originals of IRS Form W-8EXP claiming an
exemption from withholding Tax; or

(5) to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall

 

41



--------------------------------------------------------------------------------

deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 3.01(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 3.01(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 3.01(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 3.01(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Indemnification of the Administrative Agent. Each Lender and the L/C Issuer
shall severally indemnify the Administrative Agent within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Loan Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.01(h). The agreements in this Section 3.01(h) shall survive the
resignation and/or replacement of the Administrative Agent.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate,

 

42



--------------------------------------------------------------------------------

then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. In connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, if for any
reason (i) the Administrative Agent shall determine (which determination shall
be conclusive and binding absent manifest error) that Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the Adjusted Eurodollar Rate for such Interest Period with respect
to a proposed Eurodollar Rate Loan or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the Adjusted Eurodollar Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
the L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Adjusted Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

43



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity, or compliance by such Lender (or its Lending Office) therewith,
has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy or liquidity and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

(c) A certificate of a Lender, the L/C Issuer or such other Recipient setting
forth the Change in Law giving rise to a claim for compensation under paragraph
(a) or (b) of this Section, the amount or amounts necessary to compensate such
Lender, the Issuing Lender, such other Recipient or any of their respective
holding companies, as the case may be, as specified in paragraph (a) or (b) of
this Section (including an explanation in reasonable detail of the manner in
which such amount or amounts was determined) and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the L/C Issuer or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 3.04 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment of principal or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
(even if permitted to revoke such notice); or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.16;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.04, or if the Borrower is required
to pay any Indemnified Taxes or additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices,

 

44



--------------------------------------------------------------------------------

branches or affiliates, if, in the good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

3.07 Matters Applicable to all Requests for Compensation. A certificate of the
Administrative Agent or any Lender claiming compensation under this Article III
and setting forth the additional amount or amounts to be paid to it hereunder
(including, if requested by the Borrower, an explanation in reasonable detail of
the manner in which such amount or amounts was determined) shall be conclusive
in the absence of manifest error. In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitment and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

4.01 Conditions of Closing Date and Initial Credit Extension. The obligation of
each Lender to enter into this Agreement and make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the applicable Loan Party (or of the general
partner, board of directors or other governing body, as applicable, of each Loan
Party), each dated the Closing Date (unless otherwise specified) and each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) counterparts of this Agreement, in such number as may be requested by
counsel to the Administrative Agent;

(ii) for each Lender so requesting, (A) a Revolving Note executed by the
Borrower in favor of such Lender and (B) a Swing Line Note executed by the
Borrower in favor of the Swing Line Lender;

(iii) a certificate of the Secretary or Assistant Secretary certifying as to the
incumbency and genuineness of the signature of each Responsible Officer of such
Loan Party executing the Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the
certificate or articles of limited partnership, formation or incorporation, as
applicable, of such Loan Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
organization, (B) the limited partnership agreement, operating agreement, bylaws
or other governing document, as applicable, of such Loan Party as in effect on
the Closing Date and (C) resolutions duly adopted by the general partner, board
of directors, or other governing body, as applicable, of such Loan Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party;

(iv) certificates as of a recent date setting forth the good standing of each
Loan Party under the Laws of (A) its jurisdiction of organization and (B) each
other jurisdiction in which the failure to be qualified to do business in such
jurisdiction would reasonably be expected to have a Material Adverse Effect;

(v) (A) an opinion of Andrews Kurth LLP, counsel to the Borrower, addressed to
the Administrative Agent and each Lender, in each case as to such customary
matters regarding

 

45



--------------------------------------------------------------------------------

the transactions contemplated herein as the Administrative Agent or its counsel
may reasonably request, which opinion shall permit reliance thereon by assignees
permitted by Section 10.07(b), subject to customary conditions;

(vi) a certificate of a Responsible Officer of the General Partner, on behalf of
the Borrower, certifying (A) that the representations and warranties of the
Borrower contained in Article V are true and correct in all material respects
(or, if qualified by materiality or Material Adverse Effect, in all respects) on
and as of the Closing Date, (B) that no Default exists or would result from the
execution of this Agreement, (C) since December 31, 2013, there has not occurred
any event or condition that has had or would be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect and (D) as
to the matters set forth in Section 5.02(c);

(vii) a certificate signed by the chief financial officer of the General Partner
or another Responsible Officer of the General Partner primarily responsible for
the financial affairs of the Borrower, on behalf of the Borrower, certifying
that on and as of the Closing Date, after giving effect to the Transactions, the
Borrower and its Subsidiaries are Solvent on a consolidated basis;

(viii) UCC search certificates in each jurisdiction reasonably requested by the
Administrative Agent or its counsel, in each case reflecting no Liens on the
property of the Borrower and its Subsidiaries other than Liens permitted
pursuant to Section 7.01;

(ix) the Audited Financial Statements and the Pro Forma Financial Statements;
and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) The Borrower shall have provided to the Administrative Agent and the
Lenders, to the extent requested at least two Business Days prior to the Closing
Date, (i) the documentation and other information requested by the
Administrative Agent and any Lender in order to comply with the requirements of
the PATRIOT Act, (ii) the documentation and other information requested by the
Administrative Agent in order to comply with all “know your customer”
requirements and (iii) all anti-money laundering documentation reasonably
requested by the Administrative Agent or any Lender.

(c) The Borrower shall have received all material governmental, partner and
third party consents and approvals necessary (or any other material consents as
determined in the reasonable discretion of the Administrative Agent) in
connection with the Transactions and the other transactions contemplated hereby.

(d) There shall not have occurred any event, change, occurrence or circumstance
since December 31, 2013 that, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

(e) Prior to or substantially concurrently with the effectiveness of this
Agreement, the IPO shall have been consummated.

(f) Any fees and expenses (including Attorney Costs) required to be paid in
connection with the Loan Documents and for which invoices have been presented at
least one Business Day prior to the Closing Date shall have been paid.

(g) The Borrower shall have provided to the Administrative Agent and the Lenders
evidence that it is carrying the insurance required to be maintained under
Section 6.03(b).

(h) After giving effect to the Borrowing on the Closing Date (if any), neither
the Borrower nor any of its Subsidiaries shall have any material Debt for
borrowed money other than Debt under this Agreement.

 

46



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than (i) a Loan Notice requesting only a
conversion of Loans to the other Type or (ii) a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
in any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects (or if qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Credit Extension (or, if
such representation speaks as of an earlier date, as of such earlier date).

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than (i) a Loan Notice requesting only
a conversion of Loans to the other Type or (ii) a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Lenders, as of the Closing Date
and thereafter as of each date required by Section 4.02 and as of any other date
as agreed by a Loan Party, that:

5.01 Corporate Existence and Power. The Borrower and each of its Subsidiaries is
a corporation, partnership or limited liability company duly incorporated or
formed, as applicable, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or formation, as applicable, and has all
organizational powers and all material Authorizations required to carry on its
business as now conducted.

5.02 Corporate and Governmental Authorization; No Contravention; No Default. The
Transactions, including the Borrower’s incurrence of Debt hereunder, and the
execution, delivery and performance by the Loan Parties of each Loan Document to
which such Person is a party, (a) are within the corporate or other
organizational powers of such Person, (b) have been duly authorized by all
necessary corporate or other organizational action, (c) require no action by or
in respect of, or filing with, any Governmental Authority (except such as has
been obtained and any reports required to be filed by such Person with the SEC),
(d) do not contravene, or constitute a default under, (i) any provision of
applicable law or regulation or of any Organization Documents of the Borrower or
any of its Subsidiaries or (ii) any material agreement, judgment, injunction,
order, decree or other instrument binding upon the Borrower or any of its
Subsidiaries, or result in the creation or imposition of any Lien on any asset
of such Person or any of its Subsidiaries that is not permitted hereunder. No
Default or Event of Default has occurred and is continuing or would result from
the consummation of the Transaction, the transactions contemplated by this
Agreement or any other Loan Document.

5.03 Binding Effect. Each Loan Document has been duly executed and delivered by,
and constitutes a valid and binding agreement of, each Loan Party that is party
thereto, and each Note, when executed and delivered in accordance with this
Agreement, will constitute a valid and binding obligation of the Borrower, in
each case enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

 

47



--------------------------------------------------------------------------------

5.04 Financial Information.

(a) The Audited Financial Statements (i) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of such dates and for
such periods in conformity with GAAP and (ii) show, to the extent required by
GAAP and together with all footnotes to such financial statements, all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Debt.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2014, and the related unaudited consolidated
statements of operations and cash flows for the three months then ended, set
forth in the Registration Statement, fairly present, in conformity with GAAP
applied on a basis consistent with the Audited Financial Statements, the
consolidated financial position of the Borrower and its Subsidiaries as of such
date and their consolidated results of operations and cash flows for such three
month period (subject to normal year-end adjustments).

(c) The Pro Forma Financial Statements were prepared on the basis of
assumptions, data, information, tests or conditions believed to be reasonable at
the time such Pro Forma Financial Statements were furnished. The Pro Forma
Financial Statements fairly present in all material respects the financial
position of the Borrower and its Subsidiaries on a consolidated basis as of date
thereof and after giving effect to the Transactions and were prepared in a
manner consistent with GAAP (except as otherwise noted therein) consistently
applied.

(d) The financial information delivered to the Lenders pursuant to
Sections 6.01(a) and (b) (i) fairly presents, in all material respects, in
conformity with GAAP, the financial position of the Borrower and its
Subsidiaries as of such date and their consolidated results of operations and
cash flows as of such date (subject, in the case of interim statements, to
normal year-end adjustments and the absence of footnotes), and (ii) shows, to
the extent required by GAAP and together with all footnotes to such financial
statements, all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Debt.

(e) Since the later of the date of (i) the Audited Financial Statements or
(ii) the most recent audited financial statements delivered pursuant to
Section 6.01(a)(i), there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to have a
Material Adverse Effect.

5.05 Litigation. There is no action, suit, proceeding or investigation pending
against, or, to the knowledge of the Borrower, threatened against or affecting,
the Borrower or any of its Subsidiaries before any Governmental Authority which
could reasonably be expected to have a Material Adverse Effect.

5.06 Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standards under the Pension Funding Rules, (ii) failed to make any contribution
or payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement, or made any amendment to any Plan or Benefit Arrangement, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Code, or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

5.07 Environmental Matters. In the ordinary course of its business, the Borrower
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Borrower or any of its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses). On the basis of this review, the
Borrower has concluded that such associated liabilities and costs, including the
costs of compliance with Environmental Laws, could not reasonably be expected to
have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

5.08 Taxes. The Borrower and its Subsidiaries have properly and timely filed all
United States Federal and state income tax returns and all other material tax
returns which are required to have been filed by them, and have paid all taxes
due and payable by them pursuant to such returns or pursuant to any material
assessment received by the Borrower and its Subsidiaries (other than those not
yet delinquent and payable without premium or penalty, and except for those
being diligently contested in good faith by appropriate proceedings, and in each
case, for which adequate reserves and provisions for taxes have been made on the
books of the applicable Person). The charges, accruals and reserves on the books
of the Borrower and its Subsidiaries in respect of taxes or other governmental
charges are, in the reasonable opinion of the Borrower, adequate.

5.09 Subsidiaries. Set forth on Schedule 5.09 is a complete and accurate list as
of the Closing Date of each of the Borrower’s Subsidiaries, together with its
jurisdiction of formation and the Borrower’s direct or indirect percentage
ownership therein. Each Subsidiary is duly incorporated or formed, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or formation, and has all corporate or other organizational powers
and all material governmental authorizations required to carry on its business
as now conducted, except where the absence of any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

5.10 Regulatory Restrictions on Borrowing; Margin Regulations.

(a) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

(b) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying margin stock. No part of the proceeds of any Credit Extension will be
used for any purpose which violates the provisions of Regulations T, U or X of
the FRB.

5.11 Full Disclosure. No statement, information, report, representation, or
warranty (collectively, the “Information”) made by any Loan Party in any Loan
Document or furnished to the Administrative Agent or any Lender in writing by or
on behalf of any Loan Party in connection with any Loan Document (as modified or
supplemented by other Information so furnished), taken as a whole, contains, as
of the date such Information was furnished (or, if such Information expressly
relates to a specific date, as of such specific date) any untrue statement of a
material fact or omits, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, provided, that with respect to projected financial information,
each Loan Party represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time.

5.12 Compliance with Laws. The Borrower and each of its Subsidiaries is in
compliance with all laws, rules, regulations, orders, decrees and requirements
of Governmental Authorities applicable to it or to its properties (including,
without limitation, the Code), except where the necessity or fact of compliance
therewith is being contested in good faith by appropriate proceedings or such
failure to comply could not have or be reasonably expected to have a Material
Adverse Effect.

5.13 Reserved.

5.14 Ownership of Property; No Liens; Insurance. Each of the Borrower and its
Subsidiaries have good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property, and good title to all material
personal property, in each case necessary or used in the ordinary conduct of its
business, except for defects that, individually or in the aggregate, (i) do not
materially interfere with the ordinary conduct of its business or (ii) could not
reasonably be expected to result in a Material Adverse Effect. None of such
property is subject to any Lien, except for Liens permitted by Section 7.01. The
Borrower and each of its Subsidiaries is insured in the manner required pursuant
to Section 6.03(b).

 

49



--------------------------------------------------------------------------------

5.15 Solvency. The Borrower and its Subsidiaries, on a consolidated basis, are,
and after giving effect to the Transactions will be, Solvent.

5.16 Patriot Act. Each of the Borrower and its Subsidiaries are in compliance in
all material respects with the material provisions of the Patriot Act, and each
such Person has provided to the Administrative Agent and the Lenders all
information related to it (including but not limited to its name, address and
tax identification numbers (if applicable)) reasonably requested in writing by
the Administrative Agent that is required by the Patriot Act to be obtained by
the Administrative Agent or any Lender.

5.17 Anti-Corruption Laws and Sanctions. CONSOL and Noble have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and CONSOL’s and Noble’s respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions (and such policies and procedures are applicable to such directors,
officers, employees and agents of CONSOL and Noble that serve as the directors,
officers, employees and agents of the Borrower and its Subsidiaries), and the
Borrower and its Subsidiaries and their respective officers and employees (or,
as applicable, the officers and employees of CONSOL and Noble that serve as the
officers and employees of the Borrower and its Subsidiaries), and to the
knowledge of the Borrower, its directors and agents (or, as applicable, the
directors and agents of CONSOL and Noble that serve as the directors and agents
of the Borrower and its Subsidiaries), are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the Borrower
or its Subsidiaries, or to the knowledge of the Borrower, any of their
respective directors, officers or employees (or, as applicable, the directors,
officers and employees of CONSOL and Noble that serve as the directors, officers
and employees of the Borrower and its Subsidiaries) or (b) to the knowledge of
the Borrower, any agent of the Borrower and its Subsidiaries (or, as applicable,
any agent of CONSOL and Noble that serves as an agent of the Borrower and its
Subsidiaries) that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit or use of proceeds therefrom will violate Anti-Corruption Laws
or applicable Sanctions.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Letter of Credit remains outstanding (unless such Letter of Credit has been
cash collateralized in a manner acceptable to the Administrative Agent and the
L/C Issuer or other arrangements with respect thereto have been made that are
satisfactory to the Administrative Agent and the L/C Issuer) or any Obligation
payable hereunder remains unpaid:

6.01 Information. The Borrower will deliver to the Administrative Agent and each
Lender:

(a) as soon as available, and in any event within the earlier of (i) ninety
(90) days after the end of each fiscal year of the Borrower and (ii) five
(5) days after such information is required to be filed with the SEC, a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such fiscal year and the related consolidated statements of operations, cash
flows and changes in partners’ capital for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail (and which shall include, for the avoidance of doubt, a
reconciliation of the net income and EBITDA attributable to the non-controlling
interest in any Subsidiary that is not wholly-owned by the Loan Parties, in each
case in the same or similar manner as set forth in the Registration Statement or
otherwise reasonably acceptable to the Administrative Agent) and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
selected by the Borrower, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;

(b) as soon as available, and in any event within the earlier of (i) forty-five
(45) days after the end of each of the first three quarters of each fiscal year
of the Borrower beginning with the fiscal quarter ended

 

50



--------------------------------------------------------------------------------

September 30, 2014 and (ii) five (5) days after such information is required to
be filed with the SEC, a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and the related consolidated
statements of operations and cash flows for such quarter and for the portion of
the Borrower’s fiscal year ended at the end of such quarter, setting forth in
the case of such statements of operations and cash flows, in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous fiscal year (and which shall include, for the avoidance of
doubt, a reconciliation of the net income and EBITDA attributable to the
non-controlling interest in any Subsidiary that is not wholly-owned by the Loan
Parties, in each case in the same or similar manner as set forth in the
Registration Statement or otherwise reasonably acceptable to the Administrative
Agent), all certified (subject to normal year-end adjustments and the absence of
footnotes) as to fairness of presentation, conformity to GAAP and consistency by
the chief financial officer or the chief accounting officer of the General
Partner, on behalf of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible Officer
of the General Partner, on behalf of the Borrower, substantially in the form of
the Compliance Certificate attached hereto, including a complete and accurate
list, as of the last day of the period covered by such financial statements, of
each of the Borrower’s Subsidiaries, together with its jurisdiction of formation
and the Borrower’s direct or indirect percentage ownership therein and whether
it is a Material Subsidiary;

(d) promptly (and in any event within five Business Days) after any officer of
the General Partner, on behalf of the Borrower, obtains actual knowledge thereof
(i) of any Default, if such Default is then continuing, a certificate of a
Responsible Officer of the General Partner, on behalf of the Borrower, setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto and (ii) of any other event, circumstance
or development (including any environmental matters and/or litigation or
governmental proceedings pending against the Borrower and its Subsidiaries) that
would reasonably be expected to result in a Material Adverse Effect;

(e) promptly upon the mailing thereof to the unitholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the SEC;

(g) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under the Pension Funding Rules, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the General Partner, on behalf of the Borrower, setting forth details
as to such occurrence and action, if any, which the Borrower or applicable
member of the ERISA Group is required or proposes to take; or (viii) determines
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, a certification of funding status from the
enrolled actuary for the Pension Plan, which in the case of each of clauses (i),
(ii), (iii) and (viii) above, could cause one or more members of the ERISA Group
to incur liability;

 

51



--------------------------------------------------------------------------------

(h) promptly upon any announcement by S&P, Moody’s or Fitch of any issuance of
or change in a Public Debt Rating notice of such issuance or change; and

(i) from time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) (A) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (B) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), and (ii) on which the Borrower notifies
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents; provided that the Borrower shall
deliver paper copies or soft copies (by electronic mail) of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies or soft copies. Information required to be delivered pursuant
to this Section 6.01 may also be delivered by facsimile or electronic mail
pursuant to procedures approved by the Administrative Agent. Except for
Compliance Certificates required by Section 6.01(c), the Administrative Agent
shall have no obligation to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any request for delivery of such documents, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.02 Payment of Taxes and Obligations. Each Loan Party will, and will cause each
of its respective Subsidiaries to, pay or discharge its material obligations,
including material Tax liabilities, before the same shall become delinquent,
except where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP.

6.03 Maintenance of Property; Insurance.

(a) Each Loan Party will keep, and will cause each of its respective
Subsidiaries to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

(b) Each Loan Party will, and will cause each of its respective Subsidiaries to,
maintain (either in the name of such Loan Party or in such Subsidiary’s own
name), or will cause to be maintained on its behalf through the insurance
program of CONE, with financially sound and responsible insurance companies,

 

52



--------------------------------------------------------------------------------

insurance with respect to their respective properties and business in at least
such amounts, against at least such risks and with such risk retention as are
customarily maintained, insured against or retained, as the case may be, by
companies of established repute engaged in the same or a similar business, to
the extent available at the time in question on commercially reasonable terms;
and will furnish to the Lenders, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

6.04 Conduct of Business and Maintenance of Existence. Each Loan Party will
preserve, renew and keep in full force and effect, and will cause each of its
respective Subsidiaries to preserve, renew and keep in full force and effect
their respective legal existence and good standing under the Laws of the
jurisdiction of its organization and their respective rights, privileges and
franchises necessary or desirable in the normal conduct of business; provided
that nothing in this Section 6.04 shall prohibit (i) a merger permitted pursuant
to Section 7.05, or (ii) the termination of the legal existence of any
Subsidiary which is not a Loan Party if the Borrower reasonably determines in
good faith that such termination is in the best interest of the Borrower and is
not materially adverse to the Lenders.

6.05 Compliance with Laws. Each of the Loan Parties will comply, and cause each
of its respective Subsidiaries to comply, in all material respects with all
applicable material Laws and requirements of Governmental Authorities
(including, without limitation, Environmental Laws, the Patriot Act and ERISA
and the rules and regulations thereunder) except where the necessity or fact of
compliance therewith is being contested in good faith by appropriate proceedings
or could not reasonably be expected to result in a Material Adverse Effect.
CONSOL and Noble will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries, and CONSOL’s
and Noble’s respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions (and such policies and procedures
will be applicable to such directors, officers, employees and agents of CONSOL
and Noble that serve as the directors, officers, employees and agents of the
Borrower and its Subsidiaries).

6.06 Inspection of Property, Books and Records. Each Loan Party will keep, and
will cause its respective Subsidiaries to keep, proper books of record and
account in which full, true and correct, in all material respects, entries shall
be made of all dealings and transactions in relation to its business and
activities to the extent required by GAAP or applicable Law; and will permit,
and will cause each of its respective Subsidiaries to permit, representatives of
any Lender at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired; provided,
however, that if an Event of Default has occurred and is continuing, any visit
and inspection by a Lender shall be at the sole expense of the Borrower.

6.07 Use of Proceeds. The proceeds of the Loans made under this Agreement will
be used by the Loan Parties (i) to pay fees and expenses in connection with the
Transactions and (ii) for working capital, capital expenditures, Acquisitions,
dividends, distributions, unit repurchases, and other lawful partnership
purposes.

6.08 Governmental Approvals and Filings. Each Loan Party will, and will cause
each of its respective Subsidiaries to, keep and maintain in full force and
effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the Transactions, (c) the performance of or compliance with the
terms and conditions hereof or thereof by the Borrower and its Subsidiaries, or
(d) any other actions required to ensure the legality, validity, binding effect,
enforceability or admissibility in evidence hereof or thereof.

6.09 Material Contracts. Each Loan Party will, and will cause each of its
respective Subsidiaries to, perform and observe all the terms and provisions of,
and comply with, each Material Contract to be performed or observed by it,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.10 Additional Subsidiaries. Within thirty (30) days (or such longer period as
the Administrative Agent may agree in writing) after the acquisition or
formation of any Material Subsidiary (including upon a non-Material Subsidiary
becoming a Material Subsidiary), the Borrower shall cause such Person to
(i) become a

 

53



--------------------------------------------------------------------------------

Guarantor by executing and delivering to the Administrative Agent a joinder
agreement substantially in the form of Exhibit E and (ii) deliver to the
Administrative Agent (A) documents of the types referred to in Sections
4.01(a)(iii) and (iv) and (B) favorable opinions of counsel to such Person
(which, as to certain matters as agreed to by the Administrative Agent, may be
internal counsel and which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that (x) for the avoidance of doubt, no less than
wholly-owned Subsidiary existing on the Closing Date shall be required to become
a Guarantor hereunder until such time as such Subsidiary becomes a wholly-owned
Subsidiary and (y) no less than wholly-owned Material Subsidiary formed or
acquired after the Closing Date shall be required to become a Guarantor
hereunder unless the minority or non-controlling interest in such Subsidiary is
owned by CONE or its Affiliates (which for the avoidance of doubt, shall include
in this case CONSOL, Noble and their respective Affiliates).

ARTICLE VII

NEGATIVE COVENANTS

The Borrower agrees that so long as any Lender has any Commitment hereunder, any
Letter of Credit remains outstanding (unless such Letter of Credit has been cash
collateralized in a manner acceptable to the Administrative Agent and the L/C
Issuer or other arrangements with respect thereto have been made that are
satisfactory to the Administrative Agent and the L/C Issuer) or any Obligation
payable hereunder remains unpaid:

7.01 Liens. Neither the Borrower nor any Subsidiary shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:

(a) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not past due for more than 60 days or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(b) Liens of landlords (other than to secure Debt) and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
past due for more than 60 days or, if delinquent, are unfiled and no other
action has been taken to enforce the same or are being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) Liens to secure the performance of bids, trade contracts and leases (other
than Debt), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(f) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(g) leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any of its Subsidiaries;

 

54



--------------------------------------------------------------------------------

(h) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement,
including, without limitation, operating leases;

(i) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(j) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(k) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(l) Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);

(m) Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business;

(n) rights of first refusal entered into in the ordinary course of business;

(o) Liens consisting of any (i) rights reserved to or vested in any municipality
or governmental, statutory or public authority to control or regulate any
property of the Borrower or any Subsidiary or to use such property,
(ii) obligations or duties to any municipality or public authority with respect
to any franchise, grant, license, lease or permit and the rights reserved or
vested in any Governmental Authority or public utility to terminate any such
franchise, grant, license, lease or permit or to condemn or expropriate any
property, or (iii) zoning laws, ordinances or municipal regulations;

(p) Liens on cash margin collateral, deposits or securities required by any
Person with whom the Borrower or any of its Subsidiaries enters into a Swap
Contract, to the extent such Swap Contracts are entered into in accordance with
Section 7.13;

(q) Liens imposed by ERISA which do not constitute an Event of Default and which
are being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP have been provided therefor;

(r) Liens on Capital Stock of joint ventures and Persons that are not Affiliates
of the Borrower or its Subsidiaries securing Debt of such joint venture or
Person;

(s) Liens securing Debt permitted by Section 7.09(h); provided that (i) such
Lien shall be created within 90 days of the acquisition, repair, improvement or
lease, as applicable, of the related property, (ii) such Lien shall not apply to
any property of the Borrower or any Subsidiary other than the property financed
by such Debt and proceeds thereof, (iii) the principal amount of Debt secured
thereby is not increased and (iv) the principal amount of the Debt secured by
such Lien shall not exceed 100% of the cost of acquiring, repairing, improving
or leasing such property;

(t) any easements, exceptions or reservations in any property or assets granted
or reserved for the purpose of pipelines, roads, the removal of oil, gas or
other minerals, and other like purposes, or for the joint or common use of real
property, facilities and equipment that are incidental to, and do not materially
interfere with, the ordinary conduct of the Borrower’s and/or its Subsidiaries’
business; and

(u) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt or other obligations; provided that the aggregate principal amount
of all such Debt and obligations does not exceed an amount equal to 15% of
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien.

 

55



--------------------------------------------------------------------------------

7.02 Financial Covenants.

(a) The Consolidated Leverage Ratio, as of the end of each fiscal quarter of the
Borrower (beginning with the fiscal quarter ending December 31, 2014), shall be
less than or equal to 5.00 to 1.0; provided, that, during a Qualified
Acquisition Period, the Consolidated Leverage Ratio shall be less than or equal
to 5.50 to 1.0.

(b) The Consolidated Interest Coverage Ratio, as of the end of each fiscal
quarter of the Borrower (beginning with the fiscal quarter ending December 31,
2014), shall not be less than 3.00 to 1.0.

7.03 Transactions with Affiliates. A Loan Party will not, and will not permit
any Subsidiary to, directly or indirectly, pay any funds to or for the account
of, make any investment in, lease, sell, transfer or otherwise dispose of any
assets, tangible or intangible, to, or participate in, or effect, any
transaction with, any officer, director, employee or Affiliate (other than a
Loan Party) (each such Person, an “Affiliated Person”) unless any such
transactions between a Loan Party or its Subsidiaries, on the one hand, and any
Affiliated Person, on the other hand, shall be on an arm’s-length basis and on
terms no less favorable to such Loan Party or such Subsidiary than could have
been obtained from a third party who was not an Affiliated Person; provided,
that the foregoing provisions of this Section shall not prohibit (a) Restricted
Payments permitted pursuant to Section 7.04, (b) a Loan Party or a Subsidiary
from providing credit support for its Subsidiaries as it deems appropriate in
the ordinary course of business to the extent permitted pursuant to Section 7.09
and Section 7.10, (c) transactions that are not on an arm’s length basis or are
not on terms as favorable as could have been obtained from a third party,
provided that such transaction or transactions occurs within a related series of
transactions, which, in the aggregate, are on an arm’s-length basis and are on
terms as favorable as could have been obtained from a third party,
(d) non-material transactions with an Affiliated Person (including Subsidiaries
that are not Loan Parties) that are not on an arm’s-length basis or are not on
terms as favorable as could have been obtained from a third party but are
entered in the ordinary course of such Loan Party’s or such Subsidiary’s
business, so long as, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, such transaction is
entered into in good faith and such transaction is in the best interests of the
Borrower and its Subsidiaries, taken as a whole, (e) (i) Midstream Acquisitions
with CONE or its Affiliates (which for the avoidance of doubt, in this case
shall include CONSOL, Noble and their respective Affiliates) and the
transactions related thereto, (ii) Investments in Subsidiaries existing on the
Closing Date made pursuant to Section 7.10(h) and (iii) Investments in other
Subsidiaries to the extent permitted pursuant to Section 7.10, in each case not
prohibited by the Partnership Agreement so long as (A) no Default or Event of
Default then exists or would result therefrom and (B) the Loan Parties are in
pro forma compliance with Section 7.02 after giving effect to such transaction,
(f) any corporate sharing agreements with respect to tax sharing and general
overhead and administrative matters, (g) transactions approved by the conflicts
committee of the General Partner in accordance with the Partnership Agreement,
(h) transactions among or between Subsidiaries that are not Loan Parties,
(i) transactions involving any employee benefit or compensation plans or related
trusts, (j) the payment of reasonable compensation, fees and expenses (as
determined by the applicable Loan Party) to, and indemnity provided on behalf
of, the General Partner and directors, employees and officers of the General
Partner, the Borrower or any Subsidiary, and (k) transactions pursuant to any
contract in existence on the Closing Date and set forth on Schedule 7.03
(without giving effect to any amendment, waiver or modification thereto that is
materially adverse to the Lenders).

7.04 Restricted Payments. No Loan Party will, nor will it permit its
Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Loan Parties and any other Person that
owns a direct Capital Stock in such Subsidiary, ratably according to their
respective holdings of the type of Capital Stock in respect of which such
Restricted Payment is being made;

 

56



--------------------------------------------------------------------------------

(b) the Borrower and each Subsidiary may declare and make Restricted Payments
solely in the Capital Stock of such Person and the Borrower may issue common
Capital Stock upon the conversion of subordinated or any other class of Capital
Stock;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its Capital Stock with the proceeds received from the substantially concurrent
issue of new Capital Stock;

(d) the Borrower may make Restricted Payments to CONE on the Closing Date as
described in the “Use of Proceeds” section in the Registration Statement; and

(e) so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Borrower is in pro forma compliance with
Section 7.02(a), in each case on the date of declaration thereof, the Borrower
may declare and pay no later than 60 days after such date of declaration
Restricted Payments in cash to the holders of its Capital Stock to the extent
not prohibited by the Partnership Agreement.

7.05 Mergers and Fundamental Changes. A Loan Party will not, nor will it permit
any of its Subsidiaries to, (a) enter into any transaction or merger or
(b) consolidate, liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided, that: (i) a Person (including a
Subsidiary of the Borrower but not the Borrower) may be merged or consolidated
with or into the Borrower so long as (A) the Borrower shall be the continuing or
surviving entity, (B) no Default or Event of Default shall exist or be caused
thereby, (C) the Borrower remains liable for its obligations under this
Agreement and all the rights and remedies hereunder remain in full force and
effect, (ii) a Subsidiary of the Borrower may merge with or into another
Subsidiary of the Borrower or any other Person, provided that if one of such
Subsidiaries is a Guarantor, the surviving entity must be a Guarantor, and
(iii) any Subsidiary of the Borrower other than Opco may liquidate, wind up or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and (iv) any Investments and Dispositions
otherwise permitted by this Agreement shall be permitted.

7.06 Change in Nature of Business. The Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, engage in any material line of
business other than the midstream oil and gas business or any business
substantially related or incidental thereto.

7.07 Use of Proceeds. The Borrower shall not use the proceeds of any Credit
Extension, whether directly or indirectly, for a purpose that entails a
violation of Regulation T, U or X of the FRB. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

7.08 Dispositions. No Loan Party will, nor will it permit its Subsidiaries to
make any Disposition except:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of assets no longer used or useful in the conduct of business
of a Loan Party and its Subsidiaries that are Disposed of in the ordinary course
of business;

(c) Dispositions of assets to a Subsidiary or (if from a Subsidiary) to the
Borrower, provided that if the transferor of such assets is a Loan Party, the
transferee thereof must be a Loan Party;

(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

 

57



--------------------------------------------------------------------------------

(e) Dispositions of licenses, sublicenses, leases or subleases not interfering
in any material respect with the business of a Loan Party and its Subsidiaries;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business;

(g) Dispositions in which: (i) the assets being disposed of are exchanged,
within 365 days of such Disposition, for replacement assets or (ii) the net
proceeds thereof are either (A) reinvested within 365 days from such Disposition
in assets to be used in the ordinary course of the business of the Borrower and
its Subsidiaries and/or (B) used to permanently reduce the Aggregate Commitment
on a dollar for dollar basis;

(h) Dispositions permitted by Sections 7.04, 7.05, and 7.10;

(i) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of a Loan Party or any Subsidiary; and

(j) other Dispositions not exceeding in the aggregate for all Loan Parties and
their Subsidiaries 35% of Consolidated Net Tangible Assets over the term of this
Agreement, measured as of the date of determination.

7.09 Debt. No Loan Party will, nor will it permit its Subsidiaries to, create,
incur, assume or suffer to exist any Debt except:

(a) Debt pursuant to this Agreement;

(b) Investments permitted under Section 7.10 that would constitute Debt;

(c) reserved;

(d) Debt in the form of taxes, assessments, governmental charges or levies and
claims for labor, materials and supplies to the extent that payment therefor
shall not be past due;

(e) Debt of (i) a Loan Party owing to another Loan Party, (ii) a Loan Party
owing to a Subsidiary that is not a Loan Party, so long as such Debt is
evidenced by an intercompany note and subject to subordination terms acceptable
to the Administrative Agent, to the extent permitted by Requirements of Law and
not giving rise to material adverse tax consequences, (iii) any Subsidiary that
is not a Loan Party owing to any other Subsidiary that is not a Loan Party and
(iv) to the extent permitted by Section 7.10, any Subsidiary that is not a Loan
Party owing to a Loan Party;

(f) all obligations of such Person arising under letters of credit (including
standby and commercial);

(g) Debt of any Person that becomes a Subsidiary after the date hereof, incurred
prior to the time such Person becomes a Subsidiary, that is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary; and Debt secured by a
Lien on property acquired by a Subsidiary, incurred prior to the acquisition
thereof by such Subsidiary, that is not created in contemplation of or in
connection with such acquisition and that is not assumed or Guaranteed by any
other Subsidiary; and Debt refinancing (but not increasing the principal amount
thereof, except by an amount equal to amounts paid for any accrued interest,
breakage, premium, fees and expenses in connection with such refinancing) the
Indebtedness described in this clause (g); provided that the aggregate amount of
all such Debt referred to in this clause (g) at any one time outstanding shall
not exceed $15,000,000;

(h) Debt incurred in connection with Capital Leases and purchase money Debt in
an aggregate outstanding principal amount not to exceed $25,000,000 at any time;

 

58



--------------------------------------------------------------------------------

(i) all Guarantees otherwise permitted by this Agreement;

(j) other Debt in an aggregate outstanding principal amount that, when added to
the aggregate principal amount of Debt outstanding under this clause (j), does
not exceed 15% of Consolidated Net Tangible Assets; and

(k) (i) prior to the Borrower obtaining either (A) a BBB- rating or higher from
S&P or (B) a Baa3 rating or higher from Moody’s, an unlimited amount of
unsecured Debt incurred by any Loan Party, so long as the Consolidated Leverage
Ratio, on a pro forma basis after giving effect to the incurrence of such Debt,
does not exceed 3.50 to 1.00; and (ii) after the Borrower obtains either (x) a
BBB- rating or higher from S&P or (y) a Baa3 rating or higher from Moody’s, an
unlimited amount of unsecured Debt incurred by any Loan Party, so long as the
Borrower shall be in compliance, on a pro forma basis, with the Consolidated
Leverage Ratio after giving effect to the incurrence of such Debt.

7.10 Investments. No Loan Party will, nor will it permit its Subsidiaries to,
make any Investments, except:

(a) Investments held by a Loan Party or such Subsidiary in the form of cash or
Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth on Schedule 7.10
and any Investments consisting of an extension, modification or renewal of any
such Investment existing on, or made pursuant to a binding commitment existing
on, the Closing Date;

(c) Investments in any Person that is a Loan Party prior to or contemporaneously
with giving effect to such Investment;

(d) Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party;

(e) Permitted Acquisitions not in violation of such Loan Party’s Organization
Documents;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in compromise or
resolution of (i) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower or its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;

(g) Investments in connection with cash margin collateral, deposits or
securities permitted under Section 7.01(p);

(h) Investments after the Closing Date by any Loan Party in any Subsidiary
existing on the Closing Date; provided that such Investments shall otherwise
comply with Section 7.03; and

(i) other Investments in an aggregate amount not to exceed, at any one time
outstanding, an amount equal to the greater of $15,000,000 and 3% of
Consolidated Net Tangible Assets;

Notwithstanding the foregoing, upon receiving an Investment Grade Rating from
any one of S&P or Moody’s, the Borrower shall not be required to comply with the
restrictions set forth in this Section 7.10.

7.11 Changes in Fiscal Year; Organization Documents. The Loan Parties will not,
and will not permit any of their Subsidiaries to, (a) change the fiscal year of
the Borrower and its Subsidiaries, or (b) amend, modify or supplement any of the
Loan Party’s or their Subsidiaries’ Organization Documents unless, in each case,
such action could not reasonably be expected to result in a Material Adverse
Effect.

 

59



--------------------------------------------------------------------------------

7.12 Subsidiaries. The Borrower will not, and will not permit any Subsidiary to:

(a) Dispose of any Capital Stock in any Subsidiary except in compliance with
Section 7.08; provided no Loan Party will Dispose of less than 100% of the
Capital Stock that it directly or indirectly owns in any Guarantor.

(b) Dispose of any Capital Stock in any wholly-owned Subsidiary that is the
general partner of a less than wholly-owned Subsidiary, or otherwise transfer or
permit any Person which is not a Subsidiary of the Borrower to be the general
partner of any Subsidiary, except in connection with a Disposition of 100% of
the Capital Stock that it directly or indirectly owns in any Subsidiary that is
permitted pursuant to Section 7.08 and Section 7.12(a).

(c) create, incur, assume or suffer to exist any contract, agreement or
understanding which prohibits or restricts any Subsidiary from paying dividends
or making distributions to the Borrower or any Guarantor, or which requires the
consent of or notice to other Persons in connection therewith, except:

(i) this Agreement;

(ii) restrictions binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower, so long as such restrictions were not
created under contracts or agreements entered into in contemplation of such
Person becoming a Subsidiary of the Borrower;

(iii) restrictions imposed by Law;

(iv) agreements existing as of the Closing Date and set forth on Schedule 7.12;

(v) restrictions existing in agreements governing Debt permitted by this
Agreement, provided that such restrictions, taken as a whole, are no more
restrictive than the restrictions hereunder;

(vi) customary restrictions and conditions contained in purchase, merger or sale
agreements relating to the Capital Stock or assets of a Subsidiary pending such
transaction, provided such restrictions and conditions apply only to the
Subsidiary that is subject to such transaction and such transaction is permitted
by this Agreement; and

(vii) restrictions contained in, or existing by reason of, any agreement or
instrument relating to any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof.

7.13 Swap Contracts. The Borrower will not, and will not permit any Subsidiary
to, enter into any Swap Contracts, other than Swap Contracts that are otherwise
entered into not for speculative purposes, in respect of changes in interest
rates, commodity prices or foreign exchange rates.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following events shall constitute an “Event
of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any facility or other fee due hereunder, or any other
amount payable hereunder or under any other Loan Document; or

 

60



--------------------------------------------------------------------------------

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(d), 6.04 (with respect
to the Borrower’s existence), 6.07 or 6.08 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date notice of such failure
is given by the Administrative Agent to the Borrower or (ii) the date on which
such failure first became known to a Responsible Officer of the General Partner;
or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party, in
this Agreement or in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (except to the extent qualified by materiality or Material
Adverse Effect, in which case they shall be true and correct in all respects)
when made or deemed made; or

(e) Cross Default. (i) the Borrower or any of its Subsidiaries (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Debt, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Debt or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Debt to cause, the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $25,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary final
judgments or orders for the payment of money in an aggregate amount exceeding
$25,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), and (A) enforcement proceedings
are commenced by any creditor upon such judgment or order or (B) there is a
period of 30 consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) Any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $25,000,000 which it shall have
become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or (iii) the PBGC shall institute proceedings

 

61



--------------------------------------------------------------------------------

under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or (iv) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or (v) there shall occur a complete or
partial withdrawal from, or a default, within the meaning of Section 4219(c)(5)
of ERISA, with respect to, one or more Multiemployer Plans, which, in the case
of each of clauses (ii) - (v) above, could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $25,000,000 in
the aggregate; or

(j) Invalidity of Loan Documents. (i) Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligations of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document with respect to the Commitments, Loans or Letters
of Credit to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, in each case, that upon the occurrence of an Event of Default
under Section 8.01(f) or Section 8.01(g), the obligation of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

62



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(h) and interest on the
Loans, Swing Line Loans and the L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swing Line Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not Cash Collateralized by the
Borrower pursuant to Section 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authorization of Administrative Agent. Each of the Lenders
and the L/C Issuer hereby irrevocably appoints JPM to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that

 

63



--------------------------------------------------------------------------------

the Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent
shall be entitled to rely on legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, (a) the Lenders shall severally indemnify
upon demand the Administrative Agent and each Agent-Related Person related to
the Administrative Agent and (b) the Lenders shall severally indemnify upon
demand the L/C Issuer and each Agent-Related Person related to the L/C Issuer
(in each case, to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), pro rata (determined
as of the time at which such indemnification is sought), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it, provided that such unreimbursed Indemnified Liabilities were
incurred by or asserted against the Administrative Agent or the L/C Issuer in
each case in its capacity as such or against any Agent-Related Persons acting
for the Administrative Agent or the L/C Issuer in connection with such capacity;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross

 

64



--------------------------------------------------------------------------------

negligence or willful misconduct; and provided, further, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall severally reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
obligations of the Lenders in this Section are subject to the provisions of
Section 2.12(e) and shall survive termination of the Aggregate Commitment, the
payment of all other Obligations and the resignation of the Administrative
Agent.

9.06 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.07 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. If the Administrative Agent becomes a Defaulting Lender, then such
Administrative Agent may be removed as the Administrative Agent at the
reasonable request of the Borrower and the Required Lenders. Upon receipt of any
such notice of resignation or removal, the Required Lenders shall have the
right, in consultation with the Borrower (so long as no Event of Default
exists), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If, in the case of resignation, no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by JPM as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

65



--------------------------------------------------------------------------------

9.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan or L/C Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

66



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or to amend any
financial term affecting principal, interest, fees or other amounts not for the
express purpose of reducing such amounts;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or order of payments required thereby without the
written consent of each Lender;

(e) amend Section 2.03(a)(ii)(C) in any manner that would permit a Letter of
Credit to expire after the Letter of Credit Expiration Date without the written
consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release the Borrower or, except in connection with a merger or consolidation
permitted under Section 7.05 or a Disposition permitted under Section 7.08, all
or substantially all of the Guarantors without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender or the L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

67



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.02(b) below, shall be effective as provided in such
Section 10.02(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT/ARRANGER PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT/ARRANGER PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent, the Arrangers or any of
their Related Parties (collectively, the “Agent/Arranger Parties”) have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent/Arranger Party; provided, however, that in no event shall any
Agent/Arranger Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the

 

68



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Swing Line Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs (but limited to
one primary outside counsel for the Administrative Agent and the Lenders, and to
the extent necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent and the Lenders) and (b) to pay or reimburse the
Administrative Agent and each Lender for all out-of-pocket costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs (but limited to one primary outside counsel for the Administrative Agent
and the Lenders, and to the extent necessary, (i) one local counsel in each
relevant jurisdiction for the Administrative Agent and the Lenders and (ii) one
counsel for each group of similarly situated Persons in the case of an actual or
asserted conflict of interest among the Administrative Agent and the Lenders).
The foregoing costs and expenses shall include all search, filing, recording,
title insurance and appraisal charges and fees and Other Taxes related thereto,
and other reasonable out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Aggregate
Commitment and repayment of all other Obligations.

10.05 Indemnification; Damage Waiver.

(a) Indemnification by the Loan Parties. Whether or not the transactions
contemplated hereby are consummated, the Loan Parties shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
and the directors, officers, employees, counsel, agents and attorneys-in-fact of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs but limited to one primary outside counsel for the Indemnitees, and to the
extent necessary, (x) one local counsel in each relevant jurisdiction for the
Indemnitees and (y) one counsel for each group of similarly situated Persons in
the case of an actual or asserted conflict of interest among the Administrative
Agent and the Lenders) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against

 

69



--------------------------------------------------------------------------------

any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (ii) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property currently or formerly
owned or operated by a Loan Party or any Subsidiary of a Loan Party, or any
Environmental Liability related in any way to a Loan Party or any Subsidiary of
a Loan Party, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, in each case whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto and
regardless of whether brought by the Borrower or any third party (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee, (y) material breach in bad faith of such
Indemnitee’s obligations under the Loan Documents or (z) a dispute solely among
Indemnitees so long as such dispute does not involve, or result from, (I) an
action or inaction by any Loan Party or any Affiliate of a Loan Party or (II) a
dispute against the Administrative Agent in its capacity as such. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement. All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitment and the repayment, satisfaction or discharge of all the
other Obligations. Without limiting the provisions of Section 3.01, this
Section 10.05(a) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(b) Waiver of Consequential Damages, Etc. Without limiting the Loan Parties’
indemnification obligations under Section 10.05(a), to the fullest extent
permitted by applicable law, no party hereto shall assert, and each hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument entered into
or delivered pursuant hereto, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in Section 10.05(a) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

 

70



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (j) (and
any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned, and

(B) in any case not described in Section 10.07(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is, in the case
of an assignment of Loans or a Commitment, to a Person that is a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; provided,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;

 

71



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is in the case of an
assignment of Loans or a Commitment, to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of Loans or
a Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, and the
assignor or assignee, as the case may be, shall deliver a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full Pro Rata Share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subsection, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, except to the extent otherwise
specifically provided hereunder, and only to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee

 

72



--------------------------------------------------------------------------------

Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.07(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including for purposes of this
Section 10.07(d), participations in L/C Obligations and/or Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in subsections (a) through (g) of Section 10.01 that directly affects
such Participant. Subject to Section 10.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.01
(including Section 3.01(f)), and be subject to Sections 3.06 and 10.16 as though
it were a Lender (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender).

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any

 

73



--------------------------------------------------------------------------------

pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

(h) As used herein, the following terms have the following meanings:

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(i) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, if at any time
JPM or any L/C Issuer assigns all of its Commitment and Loans pursuant to
Section 10.07(b) above, (i) JPM or such L/C Issuer may, upon 30 days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) JPM may, upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders (only if such Lender accepts such
appointment) a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of (A) JPM or such L/C Issuer as L/C Issuer or (B) JPM as
Swing Line Lender, as the case may be. If JPM or such L/C Issuer resigns as L/C
Issuer, it shall retain all the rights and obligations of L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If JPM
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (I) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be and
(II) the successor L/C Issuer (or another L/C Issuer hereunder) shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

 

74



--------------------------------------------------------------------------------

10.08 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority or self-regulatory authority (i.e. FINRA) purporting to
have jurisdiction over it; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any derivative transaction relating to obligations of the Borrower; (g) with
the consent of the Borrower; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization (including any credit insurance provider relating to the Borrower
and its obligations). In addition, the Administrative Agent and the Lenders may
disclose, after the Closing Date, the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary relating to such Loan Party or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by a Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and each of its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or such Affiliate to or for the
credit or the account of any Loan Party against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender or such Affiliate;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

75



--------------------------------------------------------------------------------

10.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or electronic mail shall be effective as delivery
of manually executed counterpart hereof and shall constitute an agreement to
deliver an original executed counterpart if requested.

10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15 Reserved.

10.16 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 10.16(a), or if any Lender suspends its obligations to make, maintain or
continue Eurodollar Rate Loans pursuant to Section 3.02 or any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.04 or Section 3.01) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.07(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

76



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws;

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(f) In the event that such Lender is the L/C Issuer and any one or more Letters
of Credit issued by the L/C Issuer under this Agreement remain outstanding, the
Borrower shall Cash Collateralize such Letters of Credit upon terms reasonably
satisfactory to the L/C Issuer to secure the Borrower’s obligations to reimburse
for drawings under such Letters of Credit or make other arrangements reasonably
satisfactory to the L/C Issuer with respect to such Letters of Credit including
providing other credit support.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 10.16 and to the extent permitted under
applicable Laws, each Lender hereby agrees that any Assignment and Acceptance
done in accordance with this Section 10.16 shall be effective against a
Defaulting Lender one (1) Business Day after it has been given notice of the
same, whether or not such Defaulting Lender has executed such Assignment and
Acceptance, and such Defaulting Lender shall be bound thereby as fully and
effectively as if such Defaulting Lender had personally executed, acknowledged
and delivered the same.

10.17 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN OR OF THE COURTS OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH LOAN
PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Loan Parties acknowledge and agree
that: (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the L/C
Issuer and the Arrangers, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with

 

77



--------------------------------------------------------------------------------

the process leading to such transaction, each of the Administrative Agent, the
Lenders, the L/C Issuer and the Arrangers, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any Loan
Party or any of their Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Administrative Agent, any Lender, any L/C Issuer
or any Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, any Lender, any
L/C Issuer or any Arranger has advised or is currently advising any Loan Party
or any of their Affiliates on other matters) and none of the Administrative
Agent, any Lender, any L/C Issuer or any Arranger has any obligation to any Loan
Party or any of their Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders, the L/C Issuer, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their Affiliates, and none of the Administrative Agent, any Lender, any L/C
Issuer or any Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the
Administrative Agent, the Lenders, the L/C Issuer and the Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. The Loan Parties hereby
waive and release, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Lenders, the L/C Issuer and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

10.19 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.20 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

10.21 Entire Agreement. This Agreement and the other Loan Documents represent
the final agreement AMONG the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements AMONG the parties.

10.22 No General Partner’s Liability for Revolving Facility. It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the
Commitments, Loans or Letters of Credit. In furtherance of the foregoing, the
Administrative Agent and the Lenders agree for themselves and their respective
successors and assigns that no claim arising against the Borrower or any of its
Subsidiaries under any Loan Document with respect to the Commitments, Loans or
Letters of Credit shall be asserted against the General Partner (in its
individual capacity), any claim arising against the Borrower or any of its
Subsidiaries under any Loan Document with respect to the Commitments, Loans or
Letters of Credit shall be made only against and shall be limited to the assets
of the Borrower and its Subsidiaries, and no judgment, order or execution
entered in any suit, action or proceeding, whether legal or equitable, on this
Agreement or any of the other Loan Documents with respect to the Commitments,
Loans or Letters of Credit shall be obtained or enforced against the General

 

78



--------------------------------------------------------------------------------

Partner (in its individual capacity) or its assets for the purpose of obtaining
satisfaction and payment of the Obligations with respect to the Commitments,
Loans or Letters of Credit or any claims arising under this Agreement or any
other Loan Document with respect to the Commitments, Loans or Letters of Credit,
any right to proceed against the General Partner individually or its respective
assets being hereby expressly waived by the Lenders for themselves and their
respective successors and assigns.

ARTICLE XI

GUARANTY

11.01 The Guaranty. Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to each Lender and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under Debtor Relief Laws or any comparable provisions of any applicable state
law.

11.02 Obligations Unconditional. Except as provided under Section 11.08, the
obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against either the Borrower or any other Guarantor for amounts paid
under this Article XI until such time as the Obligations have been paid in full,
the Letters of Credit have been terminated or expired (other than Letters of
Credit as to which other arrangements reasonably satisfactory to the L/C Issuer
have been made) and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan
Documents, shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents, shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

79



--------------------------------------------------------------------------------

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in Loan
Documents, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

11.03 Reinstatement. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of counsel) incurred
by the Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

11.04 Certain Additional Waivers. Each Guarantor further agrees that such
Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 11.02
and through the exercise of rights of contribution pursuant to Section 11.06.

11.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

11.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full, the Letters of Credit have been terminated or expired (other than Letters
of Credit as to which other arrangements reasonably satisfactory to the L/C
Issuer have been made) and the Commitments have terminated.

11.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this Article
XI is a guaranty of payment and not of collection, is a continuing guarantee,
and shall apply to all Obligations whenever arising.

11.08 Termination or Release. The guarantees in this Article XI shall terminate
when the Obligations have been paid in full, the Letters of Credit have been
terminated or expired (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the L/C Issuer have been made) and the
Commitments have expired or terminated. Furthermore, upon the consummation of a
merger or consolidation permitted under Section 7.05 or a Disposition of all of
the Capital Stock of such Guarantor permitted under Section 7.08, a Guarantor
shall be automatically released from its guarantee in this Article XI; provided
that the Borrower shall promptly provide notice to the Administrative Agent of
such release. Upon written request, the Administrative Agent shall execute and
deliver to the Borrower or any Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence such release
or termination.

 

80



--------------------------------------------------------------------------------

11.09 No General Partner’s Liability for Revolving Facility. For the avoidance
of doubt, the guarantee in this Article XI with respect to the Commitments,
Loans or Letters of Credit is subject to Section 10.22 of this Agreement.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership     By:
  CONE Midstream GP LLC, a Delaware limited liability company, its general
partner     By:  

/s/ David Khani

    Name:   David Khani     Title:   Chief Financial Officer GUARANTORS:    
CONE MIDSTREAM OPERATING LLC, a Delaware limited liability company     By:  
CONE Midstream Partners LP, a Delaware limited partnership, its sole member    
By:   CONE Midstream GP LLC, a Delaware limited liability company, its general
partner     By:  

/s/ David Khani

    Name:   David Khani     Title:   Chief Financial Officer     CONE DEVCO I GP
LLC, a Delaware limited liability company;     CONE DEVCO II GP LLC, a Delaware
limited liability company;     CONE DEVCO III GP LLC, a Delaware limited
liability company;     By:   CONE Midstream Operating LLC, a Delaware limited
liability company, its sole member     By:   CONE Midstream Partners LP, a
Delaware limited liability company, its sole member     By:   CONE Midstream GP
LLC, a Delaware limited liability company, its general partner     By:  

/s/ David Khani

    Name:   David Khani     Title:   Chief Financial Officer

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.,     as Administrative
Agent, Swing Line Lender and L/C Issuer     By:  

/s/ Anson D. Williams

    Name:   Anson D. Williams     Title:   Authorized Officer

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

LENDERS:     Wells Fargo Bank, National Association,     as Lender and L/C
Issuer     By:  

/s/ Jacob L. Osterman

    Name:   Jacob L. Osterman     Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A., as Lender and L/C Issuer By:  

/s/ Lawrence Martin

Name:   Lawrence Martin Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender and L/C Issuer By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Director

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

The Bank of Tokyo – Mitsubishi UFJ, Ltd., as Lender By:  

/s/ Kevin Sparks

Name:   Kevin Sparks Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ Alicia Borys

Name:   Alicia Borys Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Branch Banking & Trust Company, as Lender By:  

/s/ DeVon J. Lang

Name:   DeVon J. Lang Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Compass Bank, as Lender By:  

/s/ Umar Hassan

Name:   Umar Hassan Title:   Senior Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

BNP Paribas, as Lender By:  

/s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Vice President By:  

/s/ Julien Pegoud-Bouvet

Name:   Julien Pegoud-Bouvet Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as Lender By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Whitney Gaston

Name:   Whitney Gaston Title:   Authorized Signatory

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

DNB Capital LLC, as Lender By:  

/s/ Robert Dupree

Name:   Robert Dupree Title:   Senior Vice President By:  

/s/ Jill Ilskl

Name:   Jill Ilskl Title:   First Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC, as Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as Lender By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Morgan Stanley Bank, N.A., as Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as Lender By:  

/s/ James P. O’Brien

Name:   James P. O’Brien Title:   Assistant Vice President

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

Royal Bank of Canada, as Lender By:  

/s/ Kristin Spivey

Name:   Kristin Spivey Title:   Royal Bank of Canada

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

The Bank of Nova Scotia, as Lender By:  

/s/ Mark Sparrow

Name:   Mark Sparrow Title:   Director

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

The Toronto Dominion (New York) LLC, as Lender By:  

/s/ Masood Fikree

Name:   Masood Fikree Title:   Authorized Signatory

 

 

Signature Page to CONE Midstream Partners LP Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND PRO RATA SHARES

 

Lender

   Commitment      Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 21,250,000         8.500000000 % 

Wells Fargo Bank, National Association

   $ 21,250,000         8.500000000 % 

Citibank, N.A.

   $ 21,250,000         8.500000000 % 

Bank of America, N.A.

   $ 21,250,000         8.500000000 % 

The Bank of Tokyo – Mitsubishi UFJ, Ltd.

   $ 11,000,000         4.400000000 % 

Barclays Bank PLC

   $ 11,000,000         4.400000000 % 

Branch Banking & Trust Company

   $ 11,000,000         4.400000000 % 

Compass Bank

   $ 11,000,000         4.400000000 % 

BNP Paribas

   $ 11,000,000         4.400000000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 11,000,000         4.400000000 % 

Deutsche Bank AG New York Branch

   $ 11,000,000         4.400000000 % 

DNB Capital LLC

   $ 11,000,000         4.400000000 % 

Goldman Sachs Bank USA

   $ 11,000,000         4.400000000 % 

Mizuho Bank, Ltd.

   $ 11,000,000         4.400000000 % 

Morgan Stanley Bank, N.A.

   $ 11,000,000         4.400000000 % 

PNC Bank, National Association

   $ 11,000,000         4.400000000 % 

Royal Bank of Canada

   $ 11,000,000         4.400000000 % 

The Bank of Nova Scotia

   $ 11,000,000         4.400000000 % 

The Toronto Dominion (New York) LLC

   $ 11,000,000         4.400000000 %    

 

 

    

 

 

 

TOTAL

   $ 250,000,000         100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.09

SUBSIDIARIES

 

Name of Subsidiary

   Jurisdiction of
Organization    Direct/Indirect
Ownership
Percentage  

CONE Midstream Operating Company LLC

   Delaware      100 % 

CONE Midstream DevCo I GP LLC

   Delaware      100 % 

CONE Midstream DevCo II GP LLC

   Delaware      100 % 

CONE Midstream DevCo III GP LLC

   Delaware      100 % 

CONE Midstream DevCo I LP

   Delaware      75 % 

CONE Midstream DevCo II LP

   Delaware      5 % 

CONE Midstream DevCo III LP

   Delaware      5 % 

 

Schedule 5.09



--------------------------------------------------------------------------------

SCHEDULE 7.03

AFFILIATE CONTRACTS AS OF THE CLOSING DATE

 

1. CONE Midstream Partners LP 2014 Long-Term Incentive Plan dated September 30,
2014 adopted by CONE Midstream GP LLC.

 

2. Employee Secondment Agreement dated September 8, 2014 by and between Noble
Energy, Inc. and CONE Midstream Partners LP.

 

3. Gathering Agreement dated September 30, 2014 by and between Noble Energy,
Inc. and CONE Midstream Partners LP.

 

4. Gathering Agreement dated September 30, 2014 by and between CNX Gas Company
LLC and CONE Midstream Partners LP.

 

5. Omnibus Agreement dated September 30, 2014 by and among Consol Energy Inc.,
Noble Energy, Inc., CONE Gathering LLC, CONE Midstream GP LLC, CONE Midstream
Partners LP, CONE Midstream Operating Company LLC, CONE Midstream DevCo I LP,
CONE Midstream DevCo II LP and CONE Midstream DevCo III LP.

 

6. Operational Services Agreement dated September 30, 2014 by and between CONE
Midstream Partners LP and CNX Gas Company LLC.

 

Schedule 7.03



--------------------------------------------------------------------------------

SCHEDULE 7.10

INVESTMENTS AS OF THE CLOSING DATE

NONE.

 

Schedule 7.10



--------------------------------------------------------------------------------

SCHEDULE 7.12

CERTAIN AGREEMENTS AS OF THE CLOSING DATE

NONE.

 

Schedule 7.12



--------------------------------------------------------------------------------

SCHEDULE 10.02

CERTAIN ADDRESSES FOR NOTICES

LOAN PARTIES:

CONE Midstream Partners, LP

c/o CONE Midstream GP LLC, its general partner

1000 CONSOL Energy Drive

Canonsburg, PA 15317-6506

Attention: Steve Aspinall

steveaspinall@consolenergy.com

Telephone: (724) 485-4219

With a copy to:

Noble Energy, Inc.

1001 Noble Energy Way

Houston, TX 77070

Attention: Gerry Stevenson, VP Treasurer

GStevenson@nobleenergyinc.com

Telephone: (281) 872-3107

ADMINISTRATIVE AGENT:

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, TX 77002

Attention: Ronald L. Dierker

ronald.dierker@jpmorgan.com

Telephone: (713) 216-7722

Facsimile: (713) 216-7770

SWING LINE LENDER:

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, TX 77002

Attention: Ronald L. Dierker

ronald.dierker@jpmorgan.com

Telephone: (713) 216-7722

Facsimile: (713) 216-7770

 

Schedule 10.02



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF LOAN NOTICE

Date:             ,         

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 30,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among CONE Midstream Partners LP, a Delaware limited
partnership (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests (select one):

A. ¨ A Borrowing of Loans comprised of (select one):

¨ Base Rate Loans

¨ Eurodollar Rate Loans

B. ¨ A conversion of Base Rate Loans to Eurodollar Rate Loans

C. ¨ A conversion of Eurodollar Rate Loans, with a current Interest Period
ending on                     , to Base Rate Loans

D. ¨ A continuation of Eurodollar Rate Loans, with a current Interest Period
ending on                     ,

1. On                      (a Business Day).1

2. In the amount of $            .2

and, if applicable:

3. For Eurodollar Rate Loans: with an Interest Period of              month(s).

If and only if either ‘A’ or ‘B’ is selected above (and not ‘C’ or ‘D’), the
undersigned hereby certifies:

(a) the representations and warranties of the Borrower contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, are true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date of the Credit Extension
contemplated herein (or, if such representation speaks as of an earlier date, as
of such earlier date); and

(b) no Default exists, or would result immediately after giving effect to the
Credit Extension contemplated herein.

 

1  If requesting (i) a new Eurodollar Rate Loan, (ii) converting a Loan or
(iii) continuing a Eurodollar Rate Loan, must be at least 3 Business Days after
the date of this Loan Notice. If requesting a new Base Rate Loan, may be same
day as date of this Loan Notice.

2  Each borrowing/conversion/continuation must be at least $2,000,000 (or in
integral multiples of $500,000 in excess thereof).

 

Exhibit A-1-1



--------------------------------------------------------------------------------

CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership By: CONE Midstream GP
LLC, a Delaware limited liability company, its general partner   By:  

 

  Name:     Title:  

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

To: JPMorgan Chase Bank, N.A., as Swing Line Lender

JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 30,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among CONE Midstream Partners LP, a Delaware limited
partnership (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests (select one):

A Borrowing of Swing Line Loans:

1. On                      (a Business Day).3

2. In the amount of $            .4

 

CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership By: CONE Midstream GP
LLC, a Delaware limited liability company, its general partner By:  

 

Name:

 

Title:

 

 

3  May be same day as date of this Swing Line Notice, if received by 2:00 p.m.
on such date.

4  Each new borrowing of a Swing Line Loan must be at least $100,000.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of September 30, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

This Revolving Note is a Loan Document and is subject to Section 10.10 of the
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership By: CONE Midstream GP
LLC, a Delaware limited liability company, its general partner By:  

 

  Name:   Title:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

Loans and Payments with Respect Thereto

 

Date

   Type of Loan
Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                      

 

Exhibit B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Swing Line Lender to the
Borrower under that certain Credit Agreement, dated as of September 30, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Swing Line Lender shall be evidenced by one or
more loan accounts or records maintained by the Swing Line Lender in the
ordinary course of business. The Swing Line Lender may also attach schedules to
this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

This Swing Line Note is a Loan Document and is subject to Section 10.10 of the
Agreement, which is incorporated herein by reference the same as if set forth
herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership By: CONE Midstream GP
LLC, a Delaware limited liability company, its general partner By:  

 

Name:   Title:  

 

Exhibit B-2-1



--------------------------------------------------------------------------------

Swing Line Loans and Payments with Respect Thereto

 

Date

   Amount of Loan
Made    Amount of
Principal or
Interest Paid This
Date    Outstanding
Principal Balance
This Date    Notation Made By                                    

 

Exhibit B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 30,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among CONE Midstream Partners LP, a Delaware limited
partnership (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                     5 of the General Partner, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the General Partner, acting on behalf of
the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section, are:

[select one]:

[attached hereto as Schedule 1]

— or —

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The unaudited financial statements required by Section 6.01(b) of the
Agreement for the fiscal quarter of the Borrower ended as of the above date,
are:

[select one]:

[attached hereto as Schedule 1]

— or —

[available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement].

Such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries (and include a reconciliation of the net income
and EBITDA attributable to the non-controlling interest in any Subsidiary that
is not wholly-owned by the Loan Parties, in each case in the same or similar
manner set forth in the Registration Statement or otherwise reasonably
acceptable to the Administrative Agent) in accordance with GAAP consistently
applied as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

5  If this is a quarterly compliance certificate, it must be signed by the chief
financial officer or the chief accounting officer.

 

Exhibit C-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the financial statements
referenced in paragraph 1 above.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one]:

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

—or—

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement or in any other Loan Document, or which are contained in any
document furnished at any time under or in connection therewith, are true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) on and as of the date hereof (or, if such
representation speaks as of an earlier date, as of such earlier date).

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this
Certificate.6

6. Attached hereto as Schedule 3 is a complete and accurate list as of the last
day of the fiscal period referenced above of each of the Borrower’s
Subsidiaries, together with its jurisdiction of formation, the Borrower’s direct
or indirect percentage ownership therein and whether it is a Material
Subsidiary. As of the date hereof, each such Subsidiary is duly incorporated or
formed, validly existing and in good standing under the Laws of its jurisdiction
of incorporation or formation, and has all corporate or other organizational
powers and all material governmental authorizations required to carry on its
business as now conducted, except where the absence of any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

 

CONE MIDSTREAM PARTNERS LP, a Delaware limited partnership By: CONE Midstream GP
LLC, a Delaware limited liability company, its general partner By:  

 

Name:   Title:  

 

6  Omit this paragraph and Schedule 2 for the Certificate delivered for the
fiscal quarter ending September 30, 2014.

 

Exhibit C-2



--------------------------------------------------------------------------------

Schedule 1

to the Compliance Certificate

Financial Statements

[select one]:

[See attached]

— or —

[Available in electronic format and have been delivered pursuant to Section 6.01
of the Agreement]

 

Exhibit C-3



--------------------------------------------------------------------------------

Schedule 2

to the Compliance Certificate

($ in 000’s)

For the Quarter/Year ended

(“Statement Date”)

Section 7.02(a) — Consolidated Leverage Ratio.

 

I.   Consolidated Funded Debt on the Statement Date:    $             II.  
Consolidated EBITDA for the period of four consecutive fiscal quarters ended on
the Statement Date7   A.    Consolidated Net Income for such period:   
$               B.    to the extent deducted in determining Consolidated Net
Income for such period, Consolidated Interest Charges:    $               C.   
to the extent deducted in determining Consolidated Net Income for such period,
Taxes based on or measured by income:    $               D.    to the extent
deducted in determining Consolidated Net Income for such period, depreciation
and amortization expense:    $               E.    to the extent deducted in
determining Consolidated Net Income for such period, goodwill or other
impairment charges and other non-cash charges:    $               F.    to the
extent deducted in determining Consolidated Net Income for such period,
non-recurring expenses:    $               G.    to the extent deducted in
determining Consolidated Net Income for such period, non-cash losses resulting
from mark to market accounting of Swap Agreements:    $               H.    to
the extent deducted in determining Consolidated Net Income for such period,
reasonable and customary out-of-pocket cash fees and expenses incurred in
connection with the proposed or consummated incurrence or repayment of any Debt
permitted by Section 7.09, the proposed or consummated making of any Disposition
permitted by Section 7.08, the proposed or consummated making of any Investment
(including any Acquisition) permitted by Section 7.10 or the proposed or
consummated issuance of Capital Stock in a public offering, in an aggregate
annual amount for all such transactions not to exceed $5,000,000:   
$            

 

7  For purposes of calculating Consolidated EBITDA, Consolidated Net Income and
the expenses and other items described below shall be adjusted with respect to
the portion of Consolidated Net Income and the portion of such expenses and
other items which are attributable to any non-wholly owned Subsidiaries of the
Borrower, to reflect only the Borrower’s pro rata ownership interest in such
Subsidiaries.

 

Exhibit C-4



--------------------------------------------------------------------------------

  I.    to the extent deducted in determining Consolidated Net Income for such
period, one-time transaction expenses related to execution and delivery of the
Agreement and the Transactions in an aggregate amount not to exceed $30,000,000:
   $               J.    to the extent included in calculating such Consolidated
Net Income for such period, all non-cash items:    $               K.    to the
extent included in calculating such Consolidated Net Income for such period,
extraordinary or non-recurring gains:    $               L.    Consolidated
EBITDA for the period of four consecutive fiscal quarters ended on the Statement
Date (Lines II.A. + II.B. + II.C. + II.D. + II.E. + II.F. + II.G. + II.H. +
II.I. – II.J. – II.K.)8:    $             III.   Consolidated Leverage Ratio as
of the Statement Date (Line I. ÷ Line II.L.) (cannot exceed 5.00 to 1.00) 9:

 

8  For purposes of calculating compliance for the first three periods for which
the Consolidated Leverage Ratio is tested, Consolidated EBITDA will be
annualized by multiplying Consolidated EBITDA (x) for the fiscal quarter ending
December 31, 2014, times four, (y) for the two fiscal quarters ending March 31,
2015, times two and (z) for the three fiscal quarters ending June 30, 2015,
times four-thirds.

9  During a Qualified Acquisition Period, this line III cannot exceed 5.50 to
1.00.

 

Exhibit C-5



--------------------------------------------------------------------------------

Section 7.02(b) — Consolidated Interest Coverage Ratio.

 

I.   Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on the Statement Date10   A.    Consolidated Net Income for such period:
   $               B.    to the extent deducted in determining Consolidated Net
Income for such period, Consolidated Interest Charges:    $               C.   
to the extent deducted in determining Consolidated Net Income for such period,
Taxes based on or measured by income:    $               D.    to the extent
deducted in determining Consolidated Net Income for such period, depreciation
and amortization expense:    $               E.    to the extent deducted in
determining Consolidated Net Income for such period, goodwill or other
impairment charges and other non-cash charges:    $               F.    to the
extent deducted in determining Consolidated Net Income for such period,
non-recurring expenses:    $               G.    to the extent deducted in
determining Consolidated Net Income for such period, non-cash losses resulting
from mark to market accounting of Swap Agreements:    $               H.    to
the extent deducted in determining Consolidated Net Income for such period,
reasonable and customary out-of-pocket cash fees and expenses incurred in
connection with the proposed or consummated incurrence or repayment of any Debt
permitted by Section 7.09, the proposed or consummated making of any Disposition
permitted by Section 7.08, the proposed or consummated making of any Investment
(including any Acquisition) permitted by Section 7.10 or the proposed or
consummated issuance of Capital Stock in a public offering, in an aggregate
annual amount for all such transactions not to exceed $5,000,000:   
$               I.    to the extent deducted in determining Consolidated Net
Income for such period, one-time transaction expenses related to execution and
delivery of the Agreement and the Transactions in an aggregate amount not to
exceed $30,000,000:    $               J.    to the extent included in
calculating such Consolidated Net Income for such period, all non-cash items:   
$               K.    to the extent included in calculating such Consolidated
Net Income for such period, extraordinary or non-recurring gains:   
$            

 

10  For purposes of calculating Consolidated EBITDA, Consolidated Net Income and
the expenses and other items described below shall be adjusted with respect to
the portion of Consolidated Net Income and the portion of such expenses and
other items which are attributable to any non-wholly owned Subsidiaries of the
Borrower, to reflect only the Borrower’s pro rata ownership interest in such
Subsidiaries.

 

Exhibit C-6



--------------------------------------------------------------------------------

  L.    Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on the Statement Date (Lines I.A. + I.B. + I.C. + I.D. + I.E. + I.F. +
I.G. + I.H. + I.I. – I.J. – I.K.)11:    $             II.   Consolidated
Interest Charges for the period of four consecutive fiscal quarters ended on the
Statement Date12:    $             III.   Consolidated Interest Coverage Ratio
as of the Statement Date (Line I.L. ÷ Line II.) (must equal or exceed 3.00 to
1.00):   

 

11  For purposes of calculating compliance for the first three periods for which
the Consolidated Interest Coverage Ratio is tested, Consolidated EBITDA will be
annualized by multiplying Consolidated EBITDA (x) for the fiscal quarter ending
December 31, 2014, times four, (y) for the two fiscal quarters ending March 31,
2015, times two and (z) for the three fiscal quarters ending June 30, 2015,
times four-thirds.

12  For purposes of calculating compliance for the first three periods for which
the Consolidated Interest Coverage Ratio is tested, Consolidated Interest
Charges will be annualized by multiplying Consolidated Interest Charges (x) for
the fiscal quarter ending December 31, 2014, times four, (y) for the two fiscal
quarters ending March 31, 2015, times two and (z) for the three fiscal quarters
ending June 30, 2015, times four-thirds.

 

Exhibit C-7



--------------------------------------------------------------------------------

Schedule 3

 

Name of Subsidiary

   Jurisdiction of
Organization    Direct/Indirect
Ownership Percentage    Material Subsidiary
(Yes or No)                           

 

Exhibit C-8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]13 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]14 Assignee identified in item 2 below ([the][each], an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]15 hereunder are several and not joint.]16 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] the Assignor hereby irrevocably sells
and assigns to [the Assignee] [the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the Revolving Facility identified below (including, without limitation,
Letters of Credit and Swing Line Loans, if applicable) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any]Assignor.

 

1. Assignor[s]:

 

2. Assignee[s]:                      [for each Assignee, indicate [Affiliate]
[Approved Fund] of [identify Lender]]

 

3. Borrower: CONE Midstream Partners LP, a Delaware limited partnership

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Credit Agreement, dated as of September 30, 2014 among
CONE Midstream Partners LP, the Guarantors party thereto, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time

 

13  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

14  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is from multiple Assignees, choose the
second bracketed language.

15  Select as appropriate.

16  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit D-1



--------------------------------------------------------------------------------

6. Assigned Interest:

Revolving Facility

 

Assignor[s]

   Assignee[s]    Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Revolving17         $                   $                          % 

 

[7. Trade Date:                     ]18

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

17  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

18  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Exhibit D-3



--------------------------------------------------------------------------------

[Consented to and]19 Accepted:

JPMorgan Chase Bank, N.A.,

as Administrative Agent

By:  

 

Name:   Title:   [Consented to:]20

[                    ],

as [                    ]

By:  

 

Name:   Title:  

 

19 To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

20  To be included if required pursuant to Section 10.07(b)(iii) of the Credit
Agreement.

 

Exhibit D-4



--------------------------------------------------------------------------------

Annex 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the [relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the [relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to the [relevant] Assignee for amounts which have accrued from and after the
Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTOR JOINDER

THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of             ,
201     is by and between                     , a                     (the “New
Subsidiary”), and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent under that certain Credit Agreement dated as of September 30, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among CONE Midstream Partners LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Borrower is required by Section 6.10 of the Credit Agreement to cause the
New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of each Lender and the Administrative Agent:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in Article
XI of the Credit Agreement, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.

2. The New Subsidiary hereby represents and warrants to the Administrative Agent
that the New Subsidiary’s exact legal name and jurisdiction of formation are as
set forth on the signature pages hereto.

3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 10.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

4. The New Subsidiary hereby waives acceptance by each Lender and the
Administrative Agent of the guaranty by the New Subsidiary under Article XI of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

5. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic mail shall be effective as delivery of manually executed
counterpart hereof.

6. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

Exhibit E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of each Lender and the Administrative Agent, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:   Title:  

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 30, 2014
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONE Midstream Partners LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender, and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 30, 2014
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONE Midstream Partners LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender, and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 30, 2014
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONE Midstream Partners LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender, and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 30, 2014
(as amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONE Midstream Partners LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[    ]

 

Exhibit F-4-1